Exhibit 10.3

 

RECORDING REQUESTED BY:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

AND WHEN RECORDED MAIL TO:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn.: Peter E. Fisch, Esq.

 



 

Space above this line for recorder’s use only

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING

 

dated as of May 25, 2017

 

Cadiz Inc., Cadiz Real Estate LLC, and Octagon Partners, LLC,
collectively, as Trustor

 

to

 

Chicago Title Company,
as Trustee

 

and

 

Wells Fargo Bank National Association, as Agent for the Lenders from time to
time

under the Credit Agreement,
as Beneficiary

 

 

 

 



DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT, FINANCING STATEMENT AND FIXTURE FILING

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT,
FINANCING STATEMENT AND FIXTURE FILING (this “Deed of Trust”) is made as of May
25, 2017 (the “Effective Date”), by and among CADIZ INC., a Delaware corporation
formerly known as and formerly named Cadiz Land Company, Inc., a Delaware
corporation, which (i) took title to the property described as Parcel 21 on
Exhibit A hereto as “Pergola Properties” and (ii) was successor by merger to
Cadiz Valley Development Corporation, a California Corporation, with an address
of 550 South Hope Street, Suite 2850, Los Angeles, California, 90071 (“Cadiz”)
and CADIZ REAL ESTATE LLC, a Delaware limited liability company with an address
of 550 South Hope Street, Suite 2850, Los Angeles, California, 90071 (“CRE”),
and Octagon Partners, LLC, a California limited liability company with an
address of 550 South Hope Street, Suite 2850, Los Angeles, California, 90071
(“Octagon”, together with Cadiz and CRE, collectively the “Trustor”), in favor
of Chicago Title Company, having an office at 560 East Hospitality Lane, San
Bernardino, California 92408, as trustee (the “Trustee”) for the benefit of
WELLS FARGO BANK NATIONAL ASSOCIATION, with an address of 9062 Old Annapolis
Road, Columbia, Maryland 21045, as the Agent for the Lenders from time to time
under the Credit Agreement (together with its successors and assigns in such
capacity, the “Beneficiary”).

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of May 1,
2017 (as amended, modified, waived, amended and restated or otherwise changed
from time to time, the “Credit Agreement”), by and among Cadiz, CRE, the lenders
from time to time party thereto (the “Lenders”) and Wells Fargo Bank National
Association, as administrative agent (the “Agent”) whereupon Lenders have
extended a credit facility to the Trustor in an aggregate principal amount of
$60,000,000 in the form of Secured Term Loans and Loan Commitments (as defined
in the Credit Agreement).

 

WHEREAS, the Trustor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Credit Agreement and the
other Loan Documents (as defined in the Credit Agreement), and is, therefore,
willing to enter into this Deed of Trust.

 

WHEREAS, this Deed of Trust is given by Trustor in favor of the Trustee for the
benefit of the Beneficiary to secure the payment and performance of all of the
Obligations (as defined in the Credit Agreement) with respect to the Secured
Term Loans and Loan Commitments.

 

WHEREAS, it is a condition to the obligations of the Lenders to make the Secured
Term Loans under the Credit Agreement that Trustor execute and deliver this Deed
of Trust.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

 2 

 

 



ARTICLE I
GRANTS AND OBLIGATIONS SECURED

 

A.           GRANT

 

1.1.            FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness
herein recited and the trust herein created, the receipt of which is hereby
acknowledged, as collateral security for the payment and performance of all the
Obligations, Trustor hereby irrevocably GRANTS, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS to Trustee, IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY
AND POSSESSION, for the benefit and security of Beneficiary, under and subject
to the terms and conditions hereinafter set forth, and grants to Beneficiary a
security interest in the following property, rights, interests and estates of
Trustor whether now owned or hereafter arising or acquired, from time to time:

 

(i)           that certain real property located in the County of San
Bernardino, State of California more particularly described in Exhibit A
attached hereto and by this reference incorporated herein (all such real
property described in Exhibit A is collectively referred to herein as the
“Premises”);

 

(ii)          TOGETHER WITH any and all structures, buildings and improvements
and any and all alterations now or hereafter located or erected on the Premises,
all pumps and pumping stations used in connection therewith and all shares of
stock evidencing the same, all fixtures, attachments, appliances, equipment,
machinery, furnishings, inventory and other articles or property used or usable
in connection with the Premises or attached or affixed in any manner to said
structures, buildings and improvements including, but not limited to all storage
tanks and pipelines, all gas, electric, heating, cooling, air conditioning,
refrigeration, ventilation, sanitation, and plumbing fixtures and equipment and
any additions to, substitutions for, changes or replacements of the whole or any
part thereof (collectively, the “Improvements”), all of which shall be deemed
and construed to be a part of the realty;

 

(iii)         TOGETHER WITH all rents, earnings, issues, profits, royalties,
income, accounts receivable, revenues, deposits, security deposits, receipts and
other benefits (collectively, the “Rents”) derived or generated from the use and
operation of the Premises, Improvements and the Collateral (as hereinafter
defined) or to which Trustor may be entitled, whether now due, past due or to
become due or from any lease, sublease, license, franchise or concession,
occupancy agreement or other agreement now or hereafter affecting all or any
portion of the Premises or the Improvements or the use, operation or occupancy
thereof (collectively, the “Leases”), subject to the terms and provisions of
Article 3 hereof;

 

(iv)          TOGETHER WITH all right, title and interest now or hereafter
appertaining, belonging to or acquired by Trustor in and to any easements,
rights-of-way, rights, licenses, profits, and privileges used in connection
therewith or as a means of access thereto, including, without limiting the
generality of the foregoing, all rights pursuant to any trackage agreement and
all rights to the nonexclusive use of common drive entries, any after acquired
title and reversion in or to each and every part of all streets, roads, ways,
passages, sidewalks, highways and alleys adjacent to and adjoining the same, and
all tenements, hereditaments and appurtenances thereof and thereto
(collectively, the “Appurtenances”);

 

(v)           TOGETHER WITH all right, title and interest of Trustor, whether
owned legally, of record, equitably, beneficially or otherwise, whether
constituting real or personal property (or subject to any other
characterizations), whether created or authorized under existing or future laws
or regulations, and however arising, in all water rights and assets
(collectively, the “Water Rights and Assets”), including without limitation, the
following;

 

(a)       All water (including any water inventory in storage), water rights and
entitlements, other rights to water and other rights to receive water or water
rights of every kind or nature whatsoever including (i) the groundwater on,
under, pumped from or otherwise available to the Premises, whether as the result
of groundwater rights, contractual rights or otherwise, (ii) Trustor’s right to
remove and extract any such groundwater including any permits, rights or
licenses granted by any governmental authority or agency or any rights granted
or created by any use, easement, covenant, agreement, or contract with any
Person, (iii) any rights to which the Premises is entitled with respect to
surface water, whether such right is appropriative, riparian, prescriptive,
decreed or otherwise and whether or not pursuant to permit or other governmental
authorization, or the right to store any such water, (iv) any water, water
right, water allocation, distribution right, delivery right, water storage
right, or other water-related entitlement appurtenant or otherwise applicable to
the Premises by virtue of the Premises being situated within the boundaries of
any district, agency, or other governmental entity or within the boundaries of
any private water company, mutual water company, or other non-governmental
entity, and (v) all rights in and to pumping plants, pipes, flumes and all
rights in ditches for irrigation of the Premises;

 

(b)       All stock, interest or rights (including any water allocations, voting
or decision rights) in any entity, together with any and all rights from any
entity or other Person to acquire, receive, exchange, sell, lease or otherwise
transfer any water or other Water Rights and Assets, to store, deposit or
otherwise create water credits in a water bank or similar or other arrangements
for allocating water, to transport or deliver water, or otherwise to deal with
any Water Rights and Assets;

 

(c)       All licenses, permits, approvals, contracts, decrees, rights and
interests to acquire or appropriate any water or other Water Rights and Assets,
water bank or other credits evidencing any right to water or other Water Rights
and Assets, to store, carry, transport or deliver water or other Water Rights
and Assets, to sell, lease, exchange, or otherwise transfer any water or other
Water Rights and Assets, or to change the point for diversion of water, the
location of any water or Water Rights and Assets, the place of use of any water
or Water Rights and Assets, or the purpose of the use of any water or Water
Rights and Assets;

 

 3 

 

 



(d)       All rights, claims, causes of action, judgments, awards, and other
judicial, arbiter or administrative relief in any way relating to any water or
Water Rights and Assets;

 

(e)       All storage and treatment rights for any water or any other Water
Rights and Assets, whether on or off the Premises or other property of Trustor,
together with all storage tanks, and other equipment used or usable in
connection with such storage and any water bank deposit credits, deposit
accounts;

 

(f)       All rights to transport, carry, allocate or otherwise deliver water or
other Water Rights and Assets by any means wherever located;

 

(g)       All guaranties, warranties, marketing, management or service
contracts, indemnity agreements, and water right agreements, other water related
contracts and water reallocation rights, all insurance policies regarding or
relating to any Water Rights and Assets; and

 

(h)       All rents, issues, profits, proceeds and other accounts, instruments,
chattel paper, contract rights, general intangibles, deposit accounts, and other
rights to payment arising from, or on account of any us, nonuse, sale, lease,
transfer or other disposition of any Water Rights and Assets.

 

The references to “water” and “water rights and assets” are used herein in the
broadest and most comprehensive sense of the terms. The term “water” includes
water rights and rights to water or whatever rights to money, proceeds, property
or other benefits are exchanged or received for or on account of any Water
Rights and Assets or any conservation or other nonuse of water, including
whatever rights are achieved by depositing shares of any Water Right and Assets
in any water bank or with any water authority, or any other water reallocation
rights;

 

(vi)       TOGETHER WITH all leasehold estates, rights, titles and interests of
Trustor in, to and under all leases, permits, subleases, licenses, franchises
and other agreements covering the Premises however characterized, issued or in
any way furnished, whether necessary or not for the operation and use of the
Premises, including, without limitation, building permits, certificates of
occupancy, environmental certificates of operation relating to, the Improvements
or any portion thereof now or hereafter existing or entered into, and all
rights, titles and interests of Trustor thereunder, including, without
limitation, all cash or security deposits, advance rentals, and deposits or
payments of similar nature;

 

 4 

 

 



(vii)       TOGETHER WITH all right, title and interest now owned or hereafter
acquired by Trustor in and to any greater estate in the Premises or the
Improvements;

 

(viii)       TOGETHER WITH all the estate, interest, right, title, other claim
or demand, both in law and in equity, including, without limitation, claims or
demands with respect to the proceeds of insurance in effect with respect to the
Premises or the Improvements, which Trustor now has or may hereafter acquire in
the Premises or the Improvements, and any and all awards, damages,
remunerations, reimbursements, settlements or compensation made by any
governmental authority pertaining to any condemnation or other taking by eminent
domain, or by any proceeding of purchase in lieu thereof, of any other component
of the whole or any part of the Trust Estate (as hereinafter defined),
including, without limitation, any awards resulting from a change of grade of
streets, awards for severance damages, and all property tax refunds payable with
respect to the Trust Estate (as hereinafter defined) (collectively, the
“Claims”);

 

(ix)         TOGETHER WITH all right, title and interest now owned or hereafter
acquired by Trustor in and to any and all articles of personal property of every
kind and nature whatsoever and any additions to, substitutions for, changes in
or replacements of the whole or any part thereof, including, without limitation,
all goods, fixtures, wall-beds, wall-safes, built-in furniture and
installations, shelving, partitions, door-stops, vaults, elevators,
dumb-waiters, awnings, window shades, venetian blinds, light fixtures, fire
hoses and brackets and boxes for the same, fire sprinklers, alarm systems,
drapery rods and brackets, screens, linoleum, carpets, plumbing, laundry tubs
and trays, iceboxes, refrigerators, heating units, stoves, ovens, water heaters,
incinerators, furniture and furnishings, communication systems, all specifically
designed installations and furnishings and all of said articles of property, the
specific enumerations herein not excluding the general, now or at any time
hereafter affixed to, attached to, placed upon, used or useful in any way in
connection with the use, enjoyment, occupancy or operation of the Premises or
the Improvements or any portion thereof and owned by Trustor or in which Trustor
now has or hereafter acquires an interest, and all building materials, supplies,
tools and equipment now or hereafter delivered to the Premises and intended to
be installed or placed in or about the Improvements (collectively, the “Personal
Property”);

 

(x)          TOGETHER WITH all inventory in all of its forms (except real
estate), wherever located, now or hereafter existing, including, but not limited
to, (a) all plastic, corrugated and other containers and raw materials and work
in progress therefor, finished goods thereof, and materials used or consumed in
the manufacture or production thereof, (b) goods in which the Trustor has an
interest in mass or a joint or other interest or right or interest of any kind
(including, without limitation, goods in which the Trustor has an interest or
right as consignee), and (c) goods which are returned to or repossessed by the
Trustor, and all accessions thereto and products thereof and documents therefor;

 

 5 

 

 



(xi)         TOGETHER WITH all farm products in all of their respective forms,
wherever located, now or hereafter existing, to be planted or grown on the
Premises (including, but not limited to, crops, nursery stock, root stock,
container grown products, seedlings, vines, trees, and other plants or plant
products, fertilizers and herbicides), but specifically excluding growing crops,
and all accessions to and products of and documents for any of the foregoing;

 

(xii)       TOGETHER WITH all general intangibles relating to design,
development, operation, management and use of the Premises and construction of
the Improvements, including, but not limited to, (a) all permits, licenses,
authorizations, variances, land use entitlements, approvals and consents issued
or obtained in connection with the construction of the Improvements, (b) all
permits, licenses, approvals, consents, authorizations, franchises and
agreements issued or obtained in connection with the use, occupancy or operation
of the Premises or the Improvements, (c) all rights as a declarant (or its
equivalent) under any covenants, conditions and restrictions or other matters of
record affecting the Premises or the Improvements, (d) all materials prepared
for filing or filed with any governmental agency, (e) all rights under any
contract in connection with the development, design, use, operation, management
and construction of the Premises or the Improvements and (f) all books and
records prepared and kept in connection with the acquisition, construction,
operation and occupancy of the Premises, the Improvements and any other
component of the Trust Estate (as hereinafter defined);

 

(xiii)      TOGETHER WITH all construction, service, engineering, consulting,
leasing, architectural and other similar contracts of any nature (including,
without limitation, those of any general contractors, subcontractors and
materialmen), as such may be modified, amended or supplemented from time to
time, concerning the design, construction, management, operation, occupancy,
use, and/or disposition of any other component of any portion of or all of the
Trust Estate (as hereinafter defined);

 

(xiv)       TOGETHER WITH all architectural drawings, plans, surveys,
specifications, soil tests and reports, feasibility studies, appraisals,
engineering reports and similar materials relating to any portion or all of the
Premises and the Improvements;

 

(xv)        TOGETHER WITH all payment and performance bonds or guarantees and
any and all modifications and extensions thereof relating to the Premises and
the Improvements;

 

(xvi)       TOGETHER WITH all reserves, deferred payments, deposits, refunds,
cost savings, letters of credit and payments of any kind relating to the
construction, design, development, operation, occupancy, use and disposition of
any other component of all or any portion of the Trust Estate (as hereinafter
defined), including, without limitation, any property tax rebates now owing or
hereafter payable to Trustor;

 

 6 

 

 



(xvii)      TOGETHER WITH all proceeds of the Secured Term Loans secured hereby
and any commitment by any Lender to extend permanent or additional construction
or other financing to Trustor relating to any other component of the Trust
Estate (as hereinafter defined);

 

(xviii)     TOGETHER WITH all proceeds and claims arising on account of any
damage to or taking of any other component of the Trust Estate (as hereinafter
defined) or any part thereof, and all causes of action and recoveries for any
loss or diminution in the value of any other component of the Trust Estate (as
hereinafter defined);

 

(xix)       TOGETHER WITH all policies of, and proceeds resulting from,
insurance relating to any other component of the Trust Estate (as hereinafter
defined) or any of the above collateral, and any and all riders, amendments,
renewals, supplements or extensions thereof, and all proceeds thereof;

 

(xx)        TOGETHER WITH all deposits made with or other security given to
utility companies by Trustor with respect to the Premises and/or the
Improvements, and all advance payments of insurance premiums made by Trustor
with respect thereto and claims or demands relating to insurance and all deposit
accounts wherever located;

 

(xxi)       TOGETHER WITH all shares of stock or other evidence of ownership of
any other component of any part of the Trust Estate (as hereinafter defined)
that is owned by Trustor in common with others, including all water stock
relating to the Premises or the Improvements, if any, and all documents or
rights of membership in any owners’ or members’ association or similar group
having responsibility for managing or operating any part of the Premises or the
Improvements;

 

(xxii)      TOGETHER WITH all proceeds, whether cash, promissory notes, contact
rights or otherwise, of the sale or other disposition of all or any part of the
estate of Trustor upon the Trust Estate now or hereafter existing thereon,
provided, however, the foregoing shall not authorize or entitle Trustor to
dispose of the Trust Estate (as hereinafter defined), except as may be permitted
pursuant to the Loan Documents;

 

(xxiii)     TOGETHER WITH all sales contracts, escrow agreements and broker’s
agreements concerning the sale of any other component of any or all of the Trust
Estate (as hereinafter defined);

 

(xxiv)       TOGETHER WITH any and all monies and other property, real or
personal which may from time to time be subjected to the lien hereof by Trustor
or by anyone on its behalf or with its consent, or which may come into the
possession or be subject to the control of Trustee or Beneficiary pursuant to
this Deed of Trust, the Credit Agreement, or any other Loan Document, including,
without limitation, any protective advances under this Deed of Trust;

 

 7 

 

 



(xxv)       TOGETHER WITH all Goods, Accounts, Documents, Instruments, Money,
Chattel Paper and General Intangibles, as those terms are defined in the Uniform
Commercial Code from time to time in effect in the State of California
(“California Commercial Code”) (collectively with the property described in
subsections (x) through (xxiv), the “Collateral”).

 

The security interest granted by Section 1.1 with respect to the property
described in subsection (iii) above is intended by Trustor to be subject to the
provisions of Article 3 hereof and shall not take priority unless and until the
license granted to Beneficiary by Trustor in Article 3 is for any reason deemed
to be ineffective, terminated or revoked.

 

1.2.            MINERAL RIGHTS. Trustor hereby assigns and transfers to
Beneficiary all damages, royalties and revenue of every kind, nature and
description whatsoever that Trustor may be entitled to receive from any Person
owning or having or hereafter acquiring a right to the oil, gas or mineral
rights and reservations of the Premises, with the right of Beneficiary to
receive and receipt therefor, and apply the same to the indebtedness secured
hereby either before or after any default hereunder, and Beneficiary may demand,
sue for and recover any such payments but shall have no duty to do so.

 

The entire estate, property and interest hereby conveyed to Trustee in Sections
1.1 and 1.2 of this Article 1(A) may hereafter be collectively referred to as
the “Trust Estate.”

 

1.3.            FIXTURE FILING. The personal property in which Beneficiary has a
security interest includes goods which are or shall become fixtures on the
Premises. This Deed of Trust is intended to serve as a fixture filing pursuant
to the terms of Division 9 of the California Commercial Code. The information
provided in this Section 1.3 is provided so that this Deed of Trust shall comply
with the requirements of the California Commercial Code for a mortgage
instrument to be filed as a financing statement. This filing is to be recorded
in the real estate records of the county in which the Premises is located. This
filing remains in effect as a fixture filing until this Deed of Trust is
released or satisfied of record or its effectiveness otherwise terminates as to
the Trust Estate. In that regard, the following information is provided:

 

Names of Debtor: Cadiz Inc., Cadiz Real Estate LLC

and Octagon Partners, LLC

 

Address of Debtor: See Section 5.5 hereof.

 

Name of Secured Party: Wells Fargo Bank National Association, as Agent for the
Lenders

 

Address of Secured Party: See Section 5.5 hereof.

 

Trustor is the owner of a record interest in the real estate concerned. Trustor
warrants and agrees that, except as otherwise permitted under the Credit
Agreement, there is no financing statement covering the foregoing Collateral,
the Premises, the Improvements, the Trust Estate, or any part thereof, on file
in any public office.

 

 8 

 

 



1.4.        SECURITY AGREEMENT. This Deed of Trust shall also constitute a
“security agreement” on personal property within the meaning of the California
Commercial Code and other applicable law and with respect to the portions of the
Trust Estate that constitute personal property. To this end, subject to Liens
permitted by Section 6.2 of the Credit Agreement, Trustor grants to Beneficiary
a security interest in such portion of the Trust Estate which constitutes
personal property and to the extent that the same may be subject to the
California Commercial Code to secure the payment and performance of the
Obligations, and agrees that Beneficiary shall have all the rights and remedies
of a secured party under the California Commercial Code with respect to such
property. Any notice of sale, disposition or other intended action by
Beneficiary with respect to such portion of the Trust Estate which constitutes
personal property sent to Trustor at least ten (10) days prior to any action
under the California Commercial Code shall, except as otherwise provided by
applicable law, constitute reasonable notice to Trustor.

 



1.5.        FINANCING STATEMENTS. Trustor shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case, in form and substance reasonably satisfactory to Beneficiary (and the
Lenders in accordance with the Credit Agreement), as Beneficiary may, from time
to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder. Trustor hereby irrevocably authorizes
Beneficiary to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest.

 

B.           OBLIGATIONS SECURED

 

1.1.         FOR THE PURPOSE OF SECURING, IN SUCH ORDER OF PRIORITY AS
BENEFICIARY MAY DETERMINE (collectively, the “Obligations”):

 

(i)           payment and performance in full when due of the Secured Term Loans
in the original principal amount of up to $60,000,000.00 and all other
“Obligations” (as defined in the Credit Agreement);

 

(ii)          payment of all sums advanced by Beneficiary to protect the Trust
Estate, with interest thereon at the lesser of (a) the rate otherwise applicable
to the outstanding Secured Term Loans under section 2.4 of the Credit Agreement
plus four percent (4%), or (b) the maximum interest rate permitted by applicable
law (which rate of interest is hereinafter referred to as the “Agreed Rate”).

 

(iii)        payment of all other sums, with interest thereon, which may
hereafter be loaned to Trustor, its partners, or its successors or assigns, by
Beneficiary, or its successors or assigns, and all renewals, extensions,
modifications, changes or amendments thereto, reciting that they are secured by
this Deed of Trust;

 

 9 

 

 



(iv)        performance of every obligation, covenant or agreement of Trustor
contained herein and all supplements, amendments and modifications thereto and
all extensions and renewals thereof;

 

(v)           performance of every obligation, covenant and agreement of Trustor
contained in any Loan Document or any agreement now or hereafter executed by
Trustor which recites that the obligations thereunder are secured by this Deed
of Trust; and

 

(vi)         compliance with and performance of each and every material
provision of any declaration of covenants, conditions and restrictions
pertaining to the Trust Estate or any portion thereof.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR HEREBY COVENANTS AND
AGREES AS FOLLOWS;



 

ARTICLE II
COVENANTS AND AGREEMENTS OF TRUSTOR

 

2.1.         Authority. Trustor represents and warrants that it is duly
authorized and has full corporate power to execute this Deed of Trust and enter
into the transactions described herein.

 

2.2.         Payment of Secured Obligations. Trustor shall pay when due the
principal of and the interest on the indebtedness as stated in the Credit
Agreement; all charges, fees and other sums as provided in the Loan Documents;
the principal of and interest on any future advances secured by this Deed of
Trust; and the principal of and interest on any other indebtedness secured by
this Deed of Trust.

 

2.3.        Fees and Expenses. Trustor shall pay all filing, registration or
recording fees and taxes and all expenses incident to the execution, delivery
and recording of this Deed of Trust, any mortgage instrument supplemental
hereto, any security instrument with respect to such portion of the Trust
Estate, any California Commercial Code financing statements and continuation
statements, and any instrument of further assurance reasonably required by
Trustee or by applicable law to be filed, registered or recorded pursuant to
this Deed of Trust.

 

2.4.        Maintenance, Repair, Alterations. Trustor shall keep the Premises
and Improvements in good condition and repair; Trustor shall not remove,
demolish or substantially alter any material portion of the Improvements (other
than in the ordinary course of constructing tenant improvements) except upon the
prior written consent of the Beneficiary or as may be required by any law,
ordinance, rule, regulation or order of any governmental authority or political
subdivision having jurisdiction over the Trust Estate; Trustor shall complete
promptly and in a good and workmanlike manner any Improvement which may be now
or hereafter constructed on the Premises and promptly restore in like manner any
portion of the Improvements which may be damaged or destroyed from any cause
whatsoever, and pay when due all claims for labor performed and materials
furnished therefor; Trustor shall not initiate or acquiesce in any change of
zoning or other land classification without Beneficiary’s prior written consent;
Trustor shall comply in all material respects with all laws, ordinances,
regulations, covenants, conditions and restrictions now or hereafter affecting
the Trust Estate or any part thereof or requiring any alterations or
improvements; Trustor shall not commit or permit any waste or deterioration of
the Trust Estate, and shall keep and maintain abutting grounds, sidewalks,
roads, parking and landscape areas in good and neat order and repair; and
Trustor shall not commit, suffer or permit any act to be done in or upon the
Trust Estate in violation of any law, ordinance or regulation or of any matter
of record affecting the Trust Estate.

 

 10 

 

 



2.5.        Required Insurance. Trustor shall procure and maintain or shall
cause to be procured and maintained continuously in effect until repayment and
performance of all Obligations, policies of insurance in form and amounts and
issued by companies, associations or organizations satisfactory to the Lenders
covering such casualties, risks, perils, liabilities and other hazards required
by Beneficiary, including, without limitation, any insurance required under any
of the Loan Documents. All original policies, or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by
Beneficiary unless the Lenders waive this requirement in writing. All policies
shall expressly protect or recognize Beneficiary’s interest as required by
Beneficiary.

 

2.6.         General Requirements. All policies to be maintained pursuant to
Section 2.5 shall (a) be issued by companies with a Best’s Insurance Guide
rating of at least A-VII and duly qualified and authorized to do such business
in the State of California and approved by the Lenders, (b) provide for
severability of interests, (c) provide that an act or omission of one of the
named insureds shall not reduce or avoid coverage to the other named insureds,
(d) shall be subject to the approval of the Lenders as to the insuring
companies, amount, deductibles, content and forms of policies and expiration
dates, and (e) provide that it cannot be cancelled or materially modified
without ten (10) days, prior written notice to the Lenders. Any policy to be
maintained hereunder may be maintained under a so-called “blanket policy”
insuring other parties and/or other locations so long as the amount of insurance
and type of insurance coverage required to be provided hereunder is not thereby
diminished, changed or adversely affected.

 

 11 

 

 



2.7.         Delivery of Policies, Payment of Premiums.

 

(i)           At the Lender’s option, all policies of Insurance shall either
have attached thereto a lender’s loss payable endorsement for the benefit of
Beneficiary in form satisfactory to the Lenders or shall name Beneficiary as an
additional insured. At least (10) days prior to the expiration of each required
policy, Trustor shall deliver to Beneficiary evidence reasonably satisfactory to
the Lenders of the renewal or replacement (and, if payment is due at the same
time, evidence of the payment of premium) of such policy continuing insurance in
form as required by this Deed of Trust. At least (10) days prior to the date
when any premium on each such required policy is due, Trustor shall deliver to
the Lenders evidence reasonably satisfactory to Beneficiary of the payment of
such premium. All such policies shall contain a provision that, notwithstanding
any contrary agreement between Trustor and the insurance company, such policies
will not be cancelled, allowed to lapse without renewal, surrendered or
materially amended, which term shall include any reduction in the scope or
limits of coverage, without at least ten (10) days prior written notice to, and
(other than a termination for non-payment) the consent of, the Lenders.

 

(ii)          In the event Trustor fails to provide, maintain, keep in force or
deliver to Beneficiary the policies of insurance required by this Deed of Trust
or by any Loan Document, Beneficiary may (but shall have no obligation to)
procure such insurance or single-interest insurance for such risks covering
Beneficiary’s interest, and Trustor will pay all premiums thereon promptly upon
demand by Beneficiary, and until such payment is made by Trustor, the amount of
all such premiums shall bear interest at the Agreed Rate.

 

(iii)         At any time after a default under any Loan Document, then upon
request by Beneficiary, Trustor shall deposit with Beneficiary in monthly
installments an amount equal to one-twelfth (1/12) of the estimated aggregate
annual insurance premiums on all policies of insurance to be maintained pursuant
to this Deed of Trust. In such event Trustor further agrees to cause all bills,
statements or other documents relating to the foregoing insurance premiums to be
sent or mailed directly to Beneficiary. Upon receipt of such bills, statements
or other documents evidencing that a premium for a required policy is then
payable, and providing Trustor has deposited sufficient funds with Beneficiary
pursuant to this Section 2.7, Beneficiary shall promptly pay such amounts as may
be due thereunder out of the funds so deposited with Beneficiary. If at any time
and for any reason the funds deposited with Beneficiary are or will be
insufficient to pay such amounts as may be then or subsequently due, Beneficiary
shall notify Trustor and Trustor shall immediately deposit an amount equal to
such deficiency with Beneficiary. Notwithstanding the foregoing, nothing
contained herein shall cause Beneficiary to be deemed a trustee of said funds or
to be obligated, to pay any amounts in excess of the amount of funds deposited
with Beneficiary pursuant to this Section 2.7, nor shall anything contained
herein modify the obligation of Trustor set forth in Section 2.5 hereof to
maintain and keep such insurance in force at all times. To the extent permitted
by law, Beneficiary may commingle said reserve with its own funds and Trustor
shall be entitled to no interest thereon.

 

 12 

 

 



2.8.         Casualties; Insurance Proceeds. Trustor shall give prompt written
notice to Beneficiary after the happening of any casualty to or in connection
with the Trust Estate or any part thereof, whether or not covered by insurance.
In the event of such casualty, all proceeds of insurance shall be payable to
Beneficiary, and Trustor hereby authorizes and directs any affected insurance
company to make payment of such proceeds directly to Beneficiary. If Trustor
receives any proceeds of insurance resulting from such casualty, Trustor shall
promptly pay over such proceeds to Beneficiary. Beneficiary may participate in
any proceedings and join Trustor in adjusting, settling or compromising any loss
or event of loss covered by insurance, and any such adjustment settlement or
compromise shall by subject to obtaining the consent of Beneficiary, which
consent shall not be unreasonably withheld. Subject to the next following
sentence, in the event of any damage or destruction of the Premises or the
Improvements, Beneficiary shall apply all loss proceeds remaining after
deduction of all expenses of collection and settlement thereof, including,
without limitation, attorneys’ and adjusters’ fees and expenses, to the
restoration of the Improvements, upon such conditions as Beneficiary shall
reasonably determine (it being expressly agreed that Beneficiary may condition
disbursement of such proceeds for restoration upon proof that an amount equal to
the sum which Beneficiary is requested to disburse has theretofore been paid by
Trustor, or is then due and payable for materials theretofore installed or work
theretofore performed upon said property and properly includable in the cost of
restoration thereof), and any balance of such proceeds shall be paid over to
Trustor. If, notwithstanding the foregoing to the contrary,

 

(i)           any Event of Default or event which with the passage of time or
giving of notice or both would constitute an Event of Default (a “Potential
Default”) has occurred and, at the time of such damage or destruction or at the
time of application of insurance proceeds, is continuing, or

 

(ii)          said loss proceeds are not in Beneficiary’s reasonable judgment,
sufficient for restoration of said property, or

 

(iii)         the damage or destruction will, in Beneficiary’s reasonable
judgment, materially affect or require a change in the contemplated use or
operation of the Improvements or the Premises, then, unless Trustor cures such
Potential Default or Trustor provides to Beneficiary reasonable security by
depositing with Beneficiary, within five (5) days of demand by Beneficiary, the
additional amounts necessary to accomplish restoration, or Beneficiary consents
to the contemplated modification or change to the use and operation of the
Improvements or the Premises, whichever is applicable,

 

Beneficiary shall (at the sole and absolute discretion of the Lenders) (a) to
apply all or any portion of such proceeds to any of the Obligations in such
order as the Lenders may determine, or (b) to apply all or any portion of such
proceeds to the restoration of said property, subject to such conditions as the
Lenders shall determine, or (c) to deliver all or any portion of such proceeds
to Trustor, subject to such conditions as the Lenders shall determine. Nothing
herein contained shall be deemed to excuse Trustor from repairing or maintaining
the Trust Estate as provided in Section 2.4 hereof or restoring all damage or
destruction to the Trust Estate, regardless of whether or not there are
insurance proceeds available to Trustor or whether any-such proceeds are
sufficient in amount, and the application, or release by Beneficiary of any
insurance proceeds shall not cure or waive any default or notice of default
under this Deed of Trust or invalidate any act done pursuant to such notice,
provided, however, that so long as no Event of Default is then in existence and
Beneficiary has applied all or a portion of such proceeds to any of the
Obligations (such amount which is applied, the “Applied Proceeds”), Trustor
shall have no obligation to repair or restore any damage or destruction to the
Trust Estate in an amount equal to the Applied Proceeds, provided, however,
further, that Trustor shall not be excused from using any proceeds other than
the Applied Proceeds plus any deductible under any applicable insurance policy
to repair or restore any damage or destruction, to the Trust Estate.

 

 13 

 

 



2.9.         Assignment of Policies Upon Foreclosure. In the event of a
foreclosure pursuant to this Deed of Trust or other transfer of title or
assignment of the Trust Estate in extinguishment, in whole or in part, of the
debt secured hereby, all right, title and interest of Trustor in and to all
policies of insurance maintained pursuant to Section 2.5 shall inure to the
benefit of and pass to the successor in interest to Trustor or the purchaser or
grantee of the Trust Estate.

 

2.10.       Indemnification; Subrogation; Waiver of Offset.

 

(i)            Trustor agrees to indemnify, protect, hold harmless and defend
Trustee and Beneficiary from and against any and all losses, liabilities, suits,
obligations, fines, damages, judgments, penalties, claims, charges, costs and
expenses (including reasonable attorneys’ fees and disbursements) which may be
imposed on, incurred or paid by or asserted against Trustee and/or Beneficiary
by reason or on account of, or in connection with, (a) any willful misconduct of
Trustor, (b) the construction, reconstruction or alteration of the Improvements
or the Premises, (c) any negligence of Trustor or any negligence or willful
misconduct of any lessee or sublessee of the Premises or the Improvements, or
any of their respective agents, contractors, subcontractors, servants,
employees, licensees or invitees, or (d) any accident, injury, death or damage
to any Person or property occurring in, on or about the Premises or the
Improvements or any street, driveway, sidewalk, curb or passageway adjacent
thereto, except for the willful misconduct or gross negligence of Trustee or
Beneficiary. Any amount payable to Trustee or Beneficiary under this Section
2.10 shall be due and payable within ten (10) days after demand therefor and
receipt by Trustor of a statement from Trustee and/or Beneficiary setting forth
in reasonable detail the amount claimed and the basis therefor. Trustor’s
obligations under this Section 2.10 shall survive the repayment or any other
satisfaction of the Obligations and shall not be affected by the absence or
unavailability of insurance covering the same or by the failure or refusal of
any insurance carrier to perform any obligation on its part under any such
policy of insurance. If any claim, action or proceeding is made or brought
against Trustee and/or Beneficiary which is subject to the indemnity set forth
in this Section 2.10, Trustor shall resist or defend against the same, if
necessary in the name of Trustee and/or Beneficiary, by attorneys for Trustor’ s
insurance carrier (if the same is covered by insurance) approved by Trustee
and/or Beneficiary (as applicable) or otherwise by attorneys retained by Trustor
and approved by Trustee and/or Beneficiary (as applicable). Notwithstanding the
foregoing, Trustee and Beneficiary, in their discretion, if either or both of
them disapprove of the attorneys provided by Trustor or Trustor’s insurance
carrier, may engage their own attorneys to resist or defend, or assist therein,
and, Trustor shall pay, or, on demand, shall reimburse Trustee and Beneficiary
for the payment of the reasonable fees and disbursements of such attorneys.

 

 14 

 

 



(ii)          Trustor waives any and all right to claim or recover against
Beneficiary, its officers, employees, agents and representatives, for loss of or
damage to Trustor, the Trust Estate, Trustor’s property or the property of
others under Trustor’s control from any cause insured against or required to be
insured against by the provisions of this Deed of Trust,

 

(iii)         All sums payable by Trustor pursuant to this Deed of Trust shall
be paid without notice, demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction, and the
obligations and liabilities of Trustor hereunder shall in no way be released,
discharged or otherwise affected (except as expressly provided herein) by reason
of: (a) any damage to or destruction of or any condemnation or similar taking of
the Trust Estate or any part thereof; (b) any restriction or prevention of or
interference by any third party with any use of the Trust Estate or any part
thereof; (c) any title defect or encumbrance or any eviction from the Premises
or the Improvements or any part thereof by title paramount or otherwise; (d) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Beneficiary or any guarantor of
any secured obligation, or any action taken with respect to this Deed of Trust
by any trustee or receiver of Beneficiary, or by any court, in any such
proceeding; (e) any claim which Trustor has or might have against Beneficiary;
(f) any default or failure on the part of Beneficiary to perform or comply with
any of the terms hereof or of any other agreement with Trustor; or (g) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing; whether
or not Trustor shall have notice or knowledge of any of the foregoing. Except as
expressly provided herein, Trustor waives all rights now or hereafter conferred
by statute or otherwise to any abatement, suspension, deferment, diminution or
reduction of any sum secured hereby and payable by Trustor.

 

2.11.       Hazardous Materials.

 

(i)           Environmental Compliance. Trustor shall keep and maintain (and
cause all tenants to keep and maintain) the Trust Estate, including, without
limitation, the groundwater on or under the Trust Estate, in compliance with,
and shall not cause or permit the Premises to be in violation of, or to require
clean up under, any applicable present and future federal, state or local laws,
statutes, rules, policies, codes, licenses, permits, orders, approvals, plans,
authorizations, ordinances or regulations, now or hereafter in effect, relating
to environmental conditions, industrial hygiene, public health and safety, or
Hazardous Materials (as defined below) including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901, et seq., the Hazardous Materials Transportation Act
49 U.S.C. Section 1801, et seq., the Clean Water Act, 33 U.S.C, Section 1251, et
seq., the Clean Air Act, 42 U.S.C. Section 7401, et seq., the Toxic Substances
Control Act, 15 U.S.C. Sections 2601 through 2629, the Safe Drinking Water Act,
42 U.S.C. Sections 300f through 300j, and any similar state and local laws and
ordinances and the regulations now or hereafter adopted, published and/or
promulgated pursuant thereto (collectively, the “Hazardous Materials Laws”).

 

 15 

 

 



(ii)          Restrictions On Use. Trustor shall not (and shall take all
reasonable efforts to assure that all of its tenants shall not) use, generate,
manufacture, treat, handle, refine, produce, process, store, discharge, release,
dispose of or allow to exist on, under or about the Trust Estate any flammable
explosives, radioactive materials, asbestos, organic compounds known as
polychlorinated biphenyls, chemicals known to cause cancer or reproductive
toxicity, pollutants, materials containing gasoline, diesel fuel or other
petroleum hydrocarbons, contaminants, corrosive, infectious or carcinogenic
materials, hazardous wastes, toxic substances or related materials, including,
without limitation, any substances defined as or included in the definitions of
“hazardous substances,” “hazardous wastes,” “hazardous materials” or “toxic
substances” under the Hazardous Materials Laws (collectively, “Hazardous
Materials”), except in compliance with applicable Hazardous Materials Laws and
in a manner that would not reasonably be expected to require cleanup under any
Hazardous Materials Laws. Furthermore, Trustor shall not allow to exist on,
under or about the Trust Estate, any underground storage tanks or underground
deposits except with respect to the storage of water and then in compliance with
all applicable Hazardous Materials Laws and in accordance with the terms of the
Credit Agreement.

 

(iii)         Access. Beneficiary shall be entitled, at any reasonable time, to
enter upon and inspect the Trust Estate and take any other actions the Lenders
reasonably deem necessary to confirm Trustor’s compliance with the obligations
and agreements set forth in this Section 2.11.

 

(iv)          Notice to Beneficiary. Trustor shall immediately advise
Beneficiary in writing of (a) any and all enforcement, clean up, removal,
mitigation or other governmental or regulatory actions instituted, contemplated
or threatened pursuant to any Hazardous Materials Laws affecting the Premises;
(b) all actual or threatened investigation, inquiry, lawsuit, citation,
directive, summons, proceeding, complaint, notice, order, writ, injunction,
claims, liens, encumbrances, penalties or fines made or threatened by any third
party against Trustor or the Trust Estate relating to damage, contribution, cost
recovery, compensation, loss or injury resulting from any Hazardous Materials
(the matters set forth in clauses (a) and (b) above are hereinafter referred to
as “Hazardous Materials Claims”); (c) any notice or other communication
concerning any actual, alleged, suspected or threatened violation of Hazardous
Materials Laws, or liability of Trustor for any losses or damages related
thereto in connection with any portion of the Premises or Improvements or past
or present activities of any Person thereon, including, without limitation, any
notice or other communication concerning any Hazardous Materials Claim;
(d) Trustor’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of the Premises that could cause the Trust Estate
or any part thereof to be classified as “border-zone property” under the
provisions of California Health and Safety Code Section 25220, et seq., or any
regulation adopted in accordance therewith or which may support a similar claim
or cause of action under the Hazardous Materials Laws; and (e) Trustor’s
discovery of any occurrence or condition on the Trust Estate or any real
property adjoining or in the vicinity of the Premises which could subject the
Trustor or the Trust Estate to any restrictions on ownership, occupancy,
transferability or use of the Trust Estate under any Hazardous Materials laws.
Beneficiary shall have the right to join and participate in, as a party if it so
elects, any settlements, remedial actions, legal proceedings or actions
initiated in connection with any Hazardous Materials Claims and to have its
reasonable attorneys’ fees in connection therewith paid by Trustor.

 

 16 

 

 



(v)       Liens. Trustor shall not create or suffer to exist with respect to the
Premises or permit any of its agents to create or suffer to exist thereon, any
lien, security interest or other charges or encumbrance imposed pursuant to
Section 107(f) of the Superfund Amendments and Reauthorization Act of 1986 (42
U.S.C. Section 9607(f)) or any similar state statute or local ordinance.

 

2.12.        Taxes and Impositions.

 

(i)            Trustor shall pay, or cause to be paid prior to delinquency, all
real property taxes and assessments, general and special, and all other taxes
and assessments of any kind or nature whatsoever, including, without limitation,
non-governmental levies or assessments such as maintenance charges, levies or
charges resulting from covenants, conditions and restrictions affecting the
Trust Estate, which are assessed or imposed upon the Trust Estate, or become due
and payable, and which create, may create or appear to create a lien upon the
Trust Estate, or any part thereof, or upon any Person, property, equipment or
other facility used in the operation or maintenance thereof (all the above
collectively hereinafter referred to as “Impositions”); provided, however, that
if, by law any such Imposition is payable, or may at the option of the taxpayer
be paid, in installments, Trustor may pay the same or cause it to be paid,
together with any accrued interest on the unpaid balance of such Imposition, in
installments as the same become due and before any fine, penalty, interest or
cost may be added thereto for the nonpayment of any such installment and
interest.

 

(ii)          If at any time after the date hereof there shall be assessed or
imposed (a) a tax or assessment on the Trust Estate in lieu of or in addition to
the Impositions payable by Trustor pursuant to subsection 2.12(i), or (b) a
license fee, tax or assessment imposed on Beneficiary and measured by or based
in whole or in part upon the amount of the outstanding Obligations secured
hereby, then all such taxes, assessments or fees shall be deemed to be included
within the term “Impositions” as defined in subsection 2.1.2(i) and Trustor
shall pay and discharge the same as herein provided with respect to the payment
of Impositions. If Trustor fails to pay such Impositions prior to delinquency or
if Trustor is prohibited by law from paying such Impositions, Beneficiary may at
its option declare all Obligations secured hereby together with all accrued
interest thereon, immediately due and payable. Anything to the contrary herein
notwithstanding, Trustor shall have no obligation to pay any franchise, estate,
inheritance, income, excess profits or similar tax levied on Beneficiary or on
interest or other income received by Beneficiary comprising a portion of or in
connection with, the Obligations secured hereby.

 

 17 

 

 



(iii)         Subject to the provisions of subsection 2.12(iv) and upon request
by Beneficiary, Trustor shall deliver to Beneficiary prior to the date upon
which any such Imposition is due and payable by Trustor, evidence of payment of
such Imposition and within thirty (30) days after the date upon which any such
Imposition is due and payable by Trustor, official receipts of the appropriate
taxing authority, or other proof satisfactory to the Lenders, evidencing the
payment thereof.

 

(iv)         Trustor shall have the right before any delinquency occurs to
contest or object to the amount or validity of any such Imposition by
appropriate proceedings, but this shall not be deemed or construed in any way as
relieving, modifying or extending Trustor’s covenant to pay any such Imposition
at the time and in the manner provided in this Section 2.12, unless Trustor has
given prior written notice to Beneficiary of Trustor’s intent to so contest or
object to an Imposition, and unless, at Beneficiary’s sole option, (a) Trustor
shall demonstrate to the Lender’s satisfaction that the proceedings to be
initiated by Trustor shall conclusively operate to prevent the sale of the Trust
Estate, or any part thereof, to satisfy such Imposition prior to final
determination of such proceedings; or (b) Trustor shall furnish a good and
sufficient bond or surety as requested by and satisfactory to the Lenders; or
(c) Trustor shall demonstrate to the Lender’s satisfaction that Trustor has
provided a good and sufficient undertaking as may be required or permitted by
law to accomplish a stay of any such sale.

 

(v)           At any time after an Event of Default under any Loan Document,
then upon request by Beneficiary, Trustor shall pay to Beneficiary an initial
cash reserve in an amount adequate to pay all Impositions for the ensuing tax
fiscal year and shall thereafter continue to deposit with Beneficiary, in
monthly installments, an amount equal to one-twelfth (1/12) of the sum of the
annual Impositions reasonably estimated by Beneficiary, for the purpose of
paying the installment of Impositions next due on the Trust Estate (funds
deposited for this purpose shall hereinafter be referred to as “Impounds”).
In-such event Trustor further agrees to cause all bills, statements or other
documents relating to Impositions to be sent or mailed directly to Beneficiary.
Upon receipt of such bills, statements or other documents, and providing Trustor
has deposited sufficient Impounds with Beneficiary pursuant to this subsection
2.12(v), Beneficiary shall promptly pay such amounts as may be due thereunder
out of the Impounds so deposited with Beneficiary. If at any time and for any
reason the Impounds deposited with Beneficiary are or will be insufficient to
pay such amounts as may then or subsequently be due, Beneficiary may notify
Trustor and upon such notice Trustor shall deposit immediately an amount equal
to such deficiency with Beneficiary. Notwithstanding the foregoing, nothing
contained herein shall cause Beneficiary to be deemed a trustee of said funds or
to be obligated to pay any amounts in excess of the amount of funds deposited
with Beneficiary pursuant to this subsection 2.12(v). To the extent permitted by
law, Beneficiary may commingle Impounds with its own funds and shall not be
obligated to pay or allow any interest on any Impounds held by Beneficiary
pending disbursement or application hereunder. Beneficiary may reserve for
future payment of Impositions such portion of the Impounds as Beneficiary may in
its absolute discretion deem proper. Upon an Event of Default, Beneficiary may
apply the balance of the Impounds upon any indebtedness or obligation secured
hereby in such order as Beneficiary may determine, notwithstanding that said
indebtedness or the performance of said obligation may not yet be due according
to the terms thereof. Should Trustor fail to deposit with Beneficiary (exclusive
of that portion of said payments which has been applied by Beneficiary upon any
indebtedness or obligation secured hereby) sums sufficient to fully pay such
Impositions at least fifteen (15) days before delinquency thereof, Beneficiary
may, at Beneficiary’s election, but without any obligation so to do, advance any
amounts required to make up the deficiency, which advances, if any, shall be
secured hereby and shall be repayable to Beneficiary as herein elsewhere
provided, or at the option of Beneficiary the latter may, without making any
advance whatever, apply any Impounds held by it upon any indebtedness or
obligation secured hereby in such order as the Lenders may determine,
notwithstanding that said indebtedness or the performance of said obligation may
not yet be due according to the terms thereof. Should any Event of Default
occur, Beneficiary may at any time at Beneficiary’s option, apply any sums or
amounts in its hands received pursuant to subsections 2.7(iii) and 2.12(v)
hereof, or as rents or income of the Trust Estate or otherwise, to any
indebtedness or obligation of the Trustor secured hereby in such manner and
order as Beneficiary may elect, notwithstanding said indebtedness or the
performance of said obligation may not yet be due according to the terms
thereof. The receipt, use or application of any such Impounds paid by Trustor to
Beneficiary hereunder shall not be construed to affect the maturity of any
indebtedness secured by this Deed of Trust or any of the rights or powers of
Beneficiary or Trustee under the terms of the Loan Documents or any of the
obligations of Trustor or any guarantor under the Loan Documents.



 



(vi)          Trustor shall not suffer, permit or initiate the joint assessment
of any real and personal property which may constitute all or a portion of the
Trust Estate or suffer, permit or initiate any other procedure whereby the lien
of the real property taxes and the lien of the personal property taxes shall be
assessed, levied or charged to the Trust Estate as single lien.

 

(vii)        Trustor shall cause to be furnished to Beneficiary a tax reporting
service covering the Trust Estate of the type, duration and with a company
satisfactory to the Lenders.

 

 18 

 

 



2.13.      Mortgage Tax. In the event of the passage, after the date of this
Deed of Trust, of any law deducting from the value of the Trust Estate for the
purpose of taxation any lien thereon or changing in any way the laws now in
force for the taxation of deeds of trust or debts secured by deeds of trust, or
the manner of the collection of any such taxes, so as to affect this Deed of
Trust, or imposing payment of the whole or any portion of any taxes, assessments
or other similar charges against the Trust Estate upon Beneficiary, the
indebtedness secured hereby shall become due and payable at the option of the
Lenders within sixty (60) days after delivery of written notice to Trustor;
provided, however, that such election by the Lenders shall be ineffective if
such law either (a) shall not impose a tax upon the Lenders nor increase any tax
now payable by the Lenders, or (b) shall impose a tax upon the Lenders or
increase any tax now payable by the Lenders and prior to the due date:
(A) Trustor is permitted by law and can become legally obligated to pay such tax
or the increased portion thereof (in addition to all interest, additional
interest and other charges payable hereunder and under the Loan Documents
without exceeding the applicable limits imposed by the usury laws of the State
of California); (B) Trustor does pay such tax or increased portion; and
(C) Trustor agrees with the Lenders and the Beneficiary in writing to pay, or
reimburse the Lenders and the Beneficiary for the payment of, any such tax or
increased portion thereof when thereafter levied or assessed against the Trust
Estate or any portion thereof. The obligations of Trustor under such agreement
shall be secured hereby.

 

2.14.       Utilities. Trustor shall pay when due all utility charges which are
Incurred by Trustor for the benefit of the Trust Estate or which may become a
charge or lien against the Trust Estate for gas, electricity, water, sewer or
any other utility service furnished to the Trust Estate and all other
assessments or charges of a similar nature, whether public or private, affecting
or related to the Trust Estate or any portion thereof, whether or not such
taxes, assessments or charges are or may become liens thereon.

 

2.15.       Actions Affecting Trust Estate. Trustor shall appear in and contest
any action or proceeding purporting to affect the security hereof or the rights
or powers of Beneficiary or Trustee; and shall pay all costs and expenses,
including the cost of evidence of title and reasonable attorneys’ fees, in any
such action or proceeding in which Beneficiary or Trustee may appear.

 

2.16.       Actions By Trustee or Beneficiary to Preserve Trust Estate. If
Trustor fails to make any payment or to do any act as and in the manner provided
in any of the Loan Documents, Beneficiary and/or Trustee, each in its own
discretion, without duty or obligation so to do, without releasing Trustor from
any obligation, and without notice to or demand upon Trustor, may make or do the
same in such manner and to such extent as either may deem necessary to protect
the security hereof. In connection therewith (without limiting their general
powers, whether conferred herein, in the other Loan Documents, or by law),
Beneficiary and Trustee shall have, and are hereby given, the right, but not the
obligation, (a) to enter upon and take possession of the Trust Estate; (b) to
make additions, alterations, repairs and improvements to the Trust Estate which
they or either of them may consider necessary or proper to keep the Trust Estate
in good condition and repair; (c) to appear and participate in any action or
proceeding affecting or which may affect the security hereof or the rights or
powers of Beneficiary or Trustee; (d) to pay, purchase, contest or compromise
any encumbrance, claim, charge, lien or debt which in the judgment of either may
affect or appears to affect the security of this Deed of Trust or be prior or
superior hereto; and (e) in exercising such powers, to pay-necessary expenses,
including reasonable attorneys’ fees and costs or other necessary or desirable
consultants. Trustor shall, immediately upon demand therefor by Beneficiary and
Trustee or either of them, pay to Beneficiary and Trustee an amount equal to all
respective costs and expenses incurred by such party in connection with the
exercise of the foregoing rights, including, without limitation, costs of
evidence of title, court costs, appraisals, surveys and receiver’s, trustee’s
and reasonable attorneys’ fees, together with interest thereon from the date of
such expenditures at the maximum rate permitted by applicable law.

 

 19 

 

 



2.17.      Transfer of Trust Estate by Trustor. Except as otherwise permitted by
the Credit Agreement, Trustor shall not transfer all or any portion of the Trust
Estate without obtaining the Lenders’s prior written consent, which consent may
be withheld in the Lender’s sole and absolute discretion. In order to induce
Beneficiary to make the Secured Term Loans secured hereby, Trustor agrees that,
in the event of any transfer of the Trust Estate without the prior written
consent of the Lenders, the Lenders shall have the absolute right, at their
option, without prior demand or notice, to declare all sums secured hereby
immediately due and payable. Consent to one such transaction shall not be deemed
to be a waiver of any right to require consent to future or successive
transactions. The Lenders may grant or deny such consent in its sole discretion
and, if consent should be given, any such transfer shall be subject to this Deed
of Trust, and any such transferee shall assume all obligations hereunder and
agree to be bound by all provisions contained herein. Such assumption shall not,
however, release Trustor from any liability thereunder without the prior written
consent of the Lenders, As used herein, “transfer” includes the sale, agreement
to sell, transfer, conveyance or hypothecation of the Trust Estate, or any
portion thereof or interest therein, whether voluntary, involuntary, by
operation of law or otherwise, the execution of any installment land sale
contract or similar instrument affecting all or a portion of the Trust Estate,
or the lease of all or substantially all of the Trust Estate.

 

2.18.       Full Performance Required; Survival of Warranties. All
representations, warranties and covenants of Trustor contained in any Loan
Documents or incorporated by reference herein, shall survive the execution and
delivery of this Deed of Trust and shall remain continuing obligations,
warranties and representations of Trustor so long as any portion of the
Obligations, secured by this Deed of Trust remains outstanding.

 

2.19.       Preservation of Trust Estate; Further Assurances. Trustor shall do
any and all acts which, from the character or use of the Trust Estate, may be
reasonably necessary to protect and preserve the lien, the priority of the lien
and the security of Beneficiary granted herein, the specific enumerations herein
not excluding the general. Without limiting the foregoing, Trustor agrees to
execute such documents and take such action as the Lenders shall determine to be
necessary or desirable to further evidence, perfect or continue the perfection
and/or the priority of the lien and security interest granted by Trustor herein.

 

 20 

 

 



2.20.       Compliance With Premises Restrictions. Trustor will faithfully
perform each and every covenant to be performed by Trustor under any lien or
encumbrance upon or affecting the Trust Estate, including, without limiting the
generality hereof, mortgages, deeds of trust, leases, declaration of covenants,
easements, conditions and/or restrictions and other agreements which affect the
Premises, in law or in equity and never permit the same to go into default. A
default or delinquency under any material lien or encumbrance (as determined by
the Lenders in their sole and absolute discretion) which is superior to this
Deed of Trust (“Superior Lien”) shall automatically and immediately constitute a
default under this Deed of Trust. The Lenders are hereby authorized to advance
(Third party Beneficiaries have no authority to advance funds), at their option,
all sums necessary to keep any Superior Lien in good standing, and all sums so
advanced, together with interest thereon at the Agreed Rate permitted by
applicable law, shall be repayable to the Lenders as in the case of other
advances made by the Lenders hereunder. Trustor agrees that it shall not make
any agreement with the holder of any Superior Lien which shall in any way
modify, change, alter or extend any of the terms or conditions of such Superior
Lien, nor shall Trustor request or accept any future advances under such
Superior Lien, without the express written consent of the Lenders.

 

2.21.       Eminent Domain. In the event that any proceeding or action be
commenced for the taking of the Trust Estate or any part thereof or interest
therein for public or quasi-public use under the power of eminent domain,
condemnation or otherwise, or if the same be taken or damaged by reason of any
public improvement or condemnation proceeding, or in any other manner, or should
Trustor receive any notice or other information regarding such proceeding,
action, taking or damage, Trustor shall give prompt written notice thereof to
Beneficiary. The Lenders shall be entitled at its option, without regard to the
adequacy of its security, to commence, appear in and prosecute in its own name
any such action or proceeding. The Lenders shall also be entitled to make any
compromise or settlement in connection with such taking or damage. All
compensation, awards, damages, rights of action and proceeds awarded to Trustor
by reason of any such taking or damage (the “Condemnation Proceeds”) are hereby
absolutely and unconditionally assigned to Beneficiary and Trustor agrees to
execute such further assignments of the Condemnation Proceeds as the Lenders or
Trustee may require. Subject to the next following sentence, after deducting
from the Condemnation Proceeds all costs and expenses (regardless of the
particular nature thereof and whether incurred with or without suit), including
reasonable attorneys’ fees, incurred by Beneficiary in connection with any such
action or proceeding, Beneficiary shall apply all such Condemnation Proceeds to
the restoration of the Improvements, upon such conditions as the Lenders shall
reasonably determine (including, without limitation, those described in Section
2.8 above) and any balance of such proceeds shall be paid over to Trustor. If,
notwithstanding the foregoing to the contrary,

 

(i)           any Event of Default or Potential Default has occurred and, at the
time of such taking or damage, or at the time of application of the Condemnation
Proceeds, is continuing, or

 

(ii)          said loan proceeds are not, in the Lenders’s reasonable judgment,
sufficient for restoration of said property, or

 

 21 

 

 



(iii)         the damage or destruction will, in the Lender’ s reasonable
judgment, materially affect or require a change in the contemplated use or
operation of the Improvements, then, unless Trustor cures such Potential
Default, or Trustor provides to Beneficiary reasonable security by depositing
with Beneficiary, within five (5) days of demand by Beneficiary, the additional
amounts necessary to accomplish restoration, or the Lender consents to the
contemplated modification or change to the use and operation of the
Improvements, whichever is applicable,

 

Beneficiary shall have the option, acting at the direction of the Lenders,
(a) to apply all or any portion of such proceeds to any of the Obligations in
such order as the Lenders may determine, or (b) to apply all or any portion of
such proceeds to the restoration of said property, subject to such conditions as
the Lenders shall determine, or (c) to deliver all or any portion of such
proceeds to the Lenders, subject to such conditions as the Lenders shall
determine. Application or release of the Condemnation Proceeds as provided
herein shall not cure or waive any Event of Default or Potential Default or
notice of default hereunder or under any other Loan Document or invalidate any
act done pursuant to such notice.

 

2.22.       Additional Security. All right, title and interest of Trustor in and
to all extensions, improvements, renewals, substitutes and replacements of the
Trust Estate, and all additions and appurtenances thereto, hereafter acquired by
or released to Trustor or constructed, assembled or placed by Trustor on the
Premises and all conversions of the security constituted thereby, immediately
upon such acquisition, release, construction, assembling, placement or
conversion, as the case may be, and in each such case, without any further deed
of trust, conveyance, assignment or other act by Trustor, shall become subject
to the lien of this Deed of Trust, as fully and completely, and with the same
effect, as though now owned by Trustor. No other security now existing, or
hereafter taken, to secure the obligations secured hereby shall be impaired or
affected by the execution of this Deed of Trust, and all additional security
shall be taken, considered and held as cumulative. The taking of additional
security, execution of partial releases of the security, or any extension of the
time of payment of the indebtedness shall not diminish the force, effect or lien
of this Deed of Trust and shall not affect or impair the liability at any time
holds additional security for any of the obligations secured hereby, it may
enforce the sale thereof or otherwise realize upon the same, at its option,
either before, concurrently, or after a sale is made hereunder.

 

2.23.      Assignment of Contracts. In addition to any other grant, transfer or
assignment effectuated hereby, without in any manner limiting the generality of
the grants given above, Trustor shall assign to Beneficiary, as security for the
indebtedness secured hereby, Trustor’s interest in all agreements, contracts,
leases, licenses and permits affecting the Premises and Improvements in any
manner whatsoever, such assignments to be made, if so requested by the Lenders,
by instruments in form satisfactory to the Lenders. No such assignment shall be
construed as a consent by Beneficiary to any agreement, contract, license or
permit so assigned, or to impose upon Beneficiary any obligations with respect
thereto.

 

 22 

 

 



2.24.      Appointment of Successor Trustee. Beneficiary may, from time to time,
by a written instrument executed and acknowledged by Beneficiary, mailed to
Trustor and recorded in the county in which the Trust Estate is located and by
otherwise complying with the provisions of applicable law, at any time and from
time to time, substitute a successor or successors to any Trustee named herein
or acting hereunder. The power of appointment of a successor Trustee may be
exercised as often as and whenever Beneficiary may choose, and the exercise of
the power of appointment, no matter how often, shall not be an exhaustion
thereof. Said successor shall, without conveyance from the Trustee predecessor,
succeed to all title, estate, rights, powers and duties of said predecessor.
Whenever in this Deed of Trust reference is made to Trustee, it shall be
construed to mean each Person appointed as Trustee for the time being, whether
original or successor in trust.

 

2.25.       Trustee’s Powers. At any time, or from time to time, without
liability therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and the Credit Agreement secured hereby and
without affecting the personal liability of any Person for payment of the
indebtedness secured hereby or the effect of this Deed of Trust upon the
remainder of said Trust Estate, Trustee may (a) reconvey any part of said Trust
Estate, (b) consent in writing to the making of any map or plat thereof,
(c) join in granting any easement thereon, or (d) join in any extension
agreement or any agreement subordinating the lien or charge hereof.

 

2.26.      Beneficiary’s Powers. Without affecting the liability of any other
Person liable for the payment of any obligation herein mentioned, and without
affecting the lien or charge of this Deed of Trust upon any portion of the Trust
Estate not then or theretofore released as security for the full amount of all
unpaid obligations, Beneficiary (acting at the direction of the Lenders in
accordance with the Credit Agreement) may, from time to time and without notice
(a) release any Person so liable, (b) extend the maturity or alter any of the
terms of any such obligation, (c) grant other indulgences, (d) release or
reconvey, or cause to be released or reconveyed at any time at Beneficiary’s
option any parcel, portion or all of the Trust Estate, (e) take or release any
other or additional security for any obligation herein mentioned, or (f) make
compositions or other arrangements with debtors in relation thereto.

 

2.27.      Leases.

 

(i)           Trustor shall provide Beneficiary with true, correct and complete
copies of all material Leases, together with such other information relating to
the Leases, as the Lenders shall reasonably request. Except as otherwise
permitted under the Credit Agreement, Trustor shall not accept prepayments of
rent for any period in excess of three (3) months and shall perform all
covenants of the lessor under all Leases affecting the Trust Estate. Leases, as
used herein, includes any extensions or renewals thereof and any amendments
thereto. Trustor shall perform and carry out all of the provisions of the Leases
to be performed by Trustor and shall appear in and defend any action in which
the validity of any Lease is at issue and commence and maintain any action or
proceeding necessary to establish or maintain the validity of any lease and to
enforce the provisions thereof,

 

 23 

 

 



(ii)          If a leasehold estate constitutes a portion of the Trust Estate,
then, except as otherwise permitted under the Credit Agreement, Trustor agrees
not to amend, change, terminate or modify such leasehold estate or any interest
therein without the prior written consent of the Lenders. Consent to one
amendment, change, agreement or modification shall not be deemed to be a waiver
of the right to require consent to other, future or successive amendments,
changes, agreements or modifications. Trustor agrees to perform all obligations
and agreements under said leasehold and shall not take any action or omit to
take any action which would affect or permit the termination of said leasehold.
Trustor agrees to promptly notify Beneficiary’ in writing with respect to any
default or alleged default by any party thereto and to deliver to Beneficiary
copies of all notices, demands, complaints or other communications received or
given by Trustor with respect to any such default or alleged default.
Beneficiary shall have the option to cure any such default and to perform any or
all of Trustor’s obligations thereunder. All sums expended by Beneficiary in
curing any such default shall be secured hereby and shall be immediately due and
payable without demand or notice and shall bear interest from date of
expenditure at Agreed Rate.

 

(iii)        Subject to the Credit Agreement and except as otherwise permitted
under the Credit Agreement, each Lease of any portion of the Trust Estate shall
be absolutely subordinate to the lien of this Deed of Trust, but shall contain a
provision satisfactory to the Lenders, and in any event, each tenant thereunder,
by virtue of executing a Lease covering the Premises or any portion thereof,
hereby agrees, that in the event of the exercise of the private power of sale or
a judicial foreclosure hereunder, such Lease, at the option of the purchaser at
such sale, shall not be terminated and the tenant thereunder shall attorn to
such purchaser and, if requested to do so, shall enter into a new Lease for the
balance of the term of such Lease then remaining upon the same terms and
conditions. Each such Lease shall, at the request of the Lenders, be assigned to
Beneficiary upon the Lender’s approved form, and each, such assignment shall be
recorded and acknowledged by the tenant thereunder. Concurrently with the
execution of any and all Leases executed after the date hereof, Trustor shall
cause the tenants thereunder to execute a subordination, non-disturbance and
attornment agreement in favor of Beneficiary in form and substance satisfactory
to the Lenders and immediately thereafter deliver such agreement to Beneficiary.

 

 24 

 

 



2.28.       Reimbursement; Attorneys’ Fees. Trustor shall pay, within five (5)
business days of receiving demand for payment, all sums expended or expenses
incurred by Trustee and/or Beneficiary in acting under any of the terms of this
Deed of Trust, including, without limitation, any fees and expenses (including
reasonable attorneys’ fees) incurred in connection with any reconveyance of the
Trust Estate or any portion thereof, or to compel payment of the obligations or
any portion of the indebtedness evidenced by the Credit Agreement or Loan
Documents or in connection with any default thereunder. Without limiting the
generality of the foregoing, upon election of either Beneficiary or Trustee so
to do, employment of an attorney is authorized, and payment by Trustor of all
reasonable attorneys’ fees, costs and expenses in connection with any action
and/or actions (including the cost of evidence or search of title) which may be
brought for the foreclosure of this Deed of Trust, and/or for possession of the
Trust Estate covered hereby, and/or for the appointment of a receiver, and/or
for the enforcement of any covenant or right in this Deed of Trust contained as
hereinafter provided, shall be secured hereby. As used herein, the terms
“attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photostating, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals, librarians and others not admitted to the bar
but performing services under the supervision of an attorney. The terms
“attorneys’ fees” or “attorneys’ fees and costs” shall also include, without
limitation, all such fees and expenses incurred with respect to appeals,
arbitrations, judicial or nonjudicial foreclosure and bankruptcy proceedings,
and whether or not any action or proceeding is brought with respect to the
matter for which such fees and expenses were incurred.

 

2.29.       Title. Trustor has good and marketable title to the Trust Estate
subject to no lien, charge or encumbrance except as permitted by the Beneficiary
in accordance with the terms of the Credit Agreement. This Deed of Trust is and
will remain a valid and enforceable lien on the Trust Estate subject only to the
exceptions referred to above. Trustor will preserve its interest in and title to
the Trust Estate and will forever warrant and defend the same to Trustee and
Beneficiary and will forever warrant and defend the validity and priority of the
lien hereof against the claims of all persons and parties whomsoever. Trustor
shall promptly and completely observe, perform, and discharge each and every
obligation, covenant and agreement affecting the Trust Estate whether the same
is prior and superior or subject and subordinate hereto including, if the
security hereunder is or will be a condominium, community apartment, stock
cooperative, or part of a planned development, each and every provision under
any declaration of covenants, conditions and restrictions pertaining thereto.

 

 25 

 

 



ARTICLE III
ASSIGNMENT OF RENTS, ISSUES AND PROFITS

 

3.1.         Assignment to Beneficiary; License. Trustor hereby absolutely and
irrevocably grants, sells, assigns, transfers and sets over to Beneficiary all
of the Rents derived from any Lease, now existing or hereafter created and
affecting all or any portion of the Trust Estate or the use or occupancy
thereof, together with (i) all of Trustor’s rights, titles and interests in the
Leases including all modifications, amendments, extensions and renewals of the
Leases (whether heretofore or hereafter entered into) and all rights and
privileges incident thereto; and (ii) all security deposits, guaranties and
other security now or hereafter held by Trustor as security for the performance
of the obligations of the tenants under the Leases. This assignment of rents is
intended by Trustor and Beneficiary to create and shall be construed to create
an absolute assignment to Beneficiary of all of Trustor’s rights, titles and
interests in the Rents and in the Leases and shall not be deemed an assignment
for additional security for the Obligations. Trustor irrevocably appoints
Beneficiary its true and lawful attorney, at the option of Beneficiary at any
time, to demand, receive and enforce payment, to give receipts, releases and
satisfactions, and to sue, either in the name of the of Trustor or in the name
Beneficiary, for all such income, rents, issues, deposits, profits and proceeds
and apply the same to the indebtedness secured hereby. Trustor and Beneficiary
further agree that, during the term of this assignment the Rents shall not
constitute property of Trustor (or of any estate of Trustor) within the meaning
of 11 U.S.C. §541, as amended from time to time. By its acceptance of this
assignment and so long as an Event of Default shall not have occurred and be
continuing under the Loan Documents, Beneficiary hereby grants to Trustor a
revocable license to enforce the Leases, to collect the Rents, to apply the
Rents to the payment of the costs and expenses incurred in connection with the
development, construction, operation, maintenance, repair and restoration of the
Trust Estate and to any indebtedness secured thereby and to distribute the
balance, if any, to Trustor as may be permitted by the terms of the Loan
Documents.

 

3.1.         Revocation of License. Upon the occurrence of an Event of Default
and at any time thereafter during the continuance thereof, Beneficiary shall
have the right to revoke the license granted to Trustor hereby by giving written
notice of such revocation to Trustor. Upon such revocation, Trustor shall
promptly deliver to Beneficiary the original copies of all Leases and all Rents
then held by Trustor and Beneficiary shall thereafter be entitled to enforce the
Leases, to collect and receive, without deduction or offset, all Rents payable
thereunder, including but not limited to, all Rests which were accrued and
unpaid as of the date of such revocation and to apply such Rents as provided in
the Loan Documents. Trustor hereby irrevocably constitutes and appoints
Beneficiary its true and lawful attorney-in-fact to enforce, in Trustor’s name
or in Beneficiary’s name or otherwise, all rights of Trustor in the instruments,
including without limitation checks and money orders, tendered as payments of
Rents and to do any and all things necessary and proper to carry out the
purposes hereof

 

3.2.         Election of Remedies. Upon the occurrence of an Event of Default
hereunder, Beneficiary may, at its option, exercise (or cause the Trustee to
exercise) its rights hereunder. If Beneficiary elects to exercise its rights
hereunder, Beneficiary or Trustee may, at any time without notice, either in
person, by agent or by a receiver appointed by a court, enter upon and take
possession of all or any portion of the Trust Estate, enforce all Leases,
collect all Rents, including those past due and unpaid, and apply the same to
the costs and expenses of operation and collection, including, without
limitation, reasonable attorneys’ fees, and to any indebtedness then secured
hereby, in such order as Beneficiary may determine. In connection with the
exercise by Beneficiary of its rights hereunder, Trustor agrees that Beneficiary
shall have the right to specifically enforce such rights and to obtain the
appointment of a receiver in accordance with the provisions of Section 4.2
hereof without regard to the value of the Trust Estate or the adequacy of any
security for the Obligations then secured hereby. The collection of such Rents,
or the entering upon and taking possession of the Trust Estate, or the
application thereof as aforesaid, shall not cure or waive any default or notice
of default hereunder or invalidate any act done in response to such default or
pursuant to such notice of default.

 

 26 

 

 



ARTICLE IV
EVENTS OF DEFAULT AND REMEDIES

 

4.1.         Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Deed of Trust:

 

(a)       failure to pay any monies, obligations or other consideration when due
under the Credit Agreement, this Deed of Trust or any other Loan Document,
subject to any applicable notice and cure period;

 

(b)       except with respect to the payment of monies or the specific items set
forth in this Section 4.1, failure to comply with, perform or observe any of the
covenants made by Trustor in this Deed of Trust and such failure continues for
more than thirty (30) days following Trustor’s receipt of notice of default
(provided, however, if the breach is not reasonably capable of cure within such
thirty (30) day period, Trustor shall not be in default of this Deed of Trust if
Trustor (i) promptly commences to cure the breach within the thirty (30) day
period, (ii) diligently and in good faith continues to cure the breach, and (3)
cures such breach within ninety (90) days of the notice of default);

 

(c)       failure to comply with, perform or observe any obligation or condition
of any of the other Loan Documents within the time periods specified therein and
the expiration of any applicable notice and cure period set forth thereunder, if
any;

 

(d)       any representation, warranty, statement, certificate, schedule or
report furnished by Trustor under or in connection with the Loan Documents,
whether given hereunder or any other Loan Document or otherwise, shall prove to
have been inaccurate in any material respect on or as of the date deemed made;

 

(e)       the occurrence of a default under Section 7 of the Credit Agreement,
subject to any applicable notice and cure period thereunder.

 

(f)        failure to procure or maintain any insurance policies which are
determined to be material, as determined by Beneficiary in its sole and absolute
discretion;

 

(g)       if Trustor violates or does not comply with any of the provisions of
subsection 5.4(ii) hereof;

 

(h)       a default occurs under any of the other Loan Documents and such
default is not cured within the applicable notice and cure period, if any; or

 

(i)        if the Premises or Improvements become subject to any lien, other
than a lien permitted pursuant to Section 6.2 of the Credit Agreement.

 

 27 

 

 



4.2.         Remedies. Upon the occurrence of any Event of Default, Trustee and
Beneficiary shall have the following rights and remedies:

 

(i)           Beneficiary may declare the entire principal amount then
outstanding (if not then due and payable) pursuant to the Credit Agreement, and
accrued but unpaid interest thereon, to be due and payable immediately, and,
notwithstanding the stated maturity in the Credit Agreement or any other term or
provision of the Loan Documents or this Deed of Trust to the contrary, the
outstanding principal amount of the Loan Documents and the accrued but unpaid
interest thereon shall become and be immediately due and payable.

 

(ii)          Irrespective of whether Beneficiary exercises the option provided
in Section 4.2(i) above, Beneficiary in person or by agent may, without any
obligation so to do and without notice or demand upon Trustor and without
releasing Trustor from any obligation hereunder: (a) make any payment or do any
act which Trustor has failed to make or do; (b) enter upon, take possession of,
manage and operate the Trust Estate or any part thereof; (c) make or enforce,
or, if the same be subject to modification or cancellation, modify or cancel any
Leases of the Trust Estate or any part thereof upon such terms or conditions as
Beneficiary deems proper; (d) obtain and evict tenants, and fix or modify rents,
make repairs and alterations and do any acts which Beneficiary deems proper to
protect the security hereof; and (e) with or without taking possession, in its
own name or in the name of Trustor, sue for or otherwise collect and receive
rents, royalties, issues, profits, revenue, income and other benefits, including
those past due and unpaid, and apply the same less costs and expenses of
operation and collection, including reasonable attorneys’ fees, upon any
indebtedness secured hereby, and in such order as Beneficiary may determine.
Upon request of Beneficiary, Trustor shall assemble and make available to
Beneficiary at the Premises any of the Trust Estate which has been removed
therefrom. The entering upon and taking possession of the Trust Estate, the
collection of any rents, royalties, issues, profits, revenue, income or other
benefits and the application thereof as aforesaid shall not cure or waive any
default theretofore or thereafter occurring or affect any notice of default
hereunder or invalidate any act done pursuant to any such notice; and,
notwithstanding continuance in possession of the Trust Estate, or any part
thereof, by Beneficiary, Trustee or a receiver, and the collection, receipt and
application of rents, royalties, issues, profits, revenue, income or other
benefits, Beneficiary shall be entitled to exercise every right provided for in
this Deed of Trust or by law upon or after the occurrence of an Event of
Default, including the right to exercise the power of sale. Any of the actions
referred to in this Section 4.2(ii) may be taken by Beneficiary, either in
person or by agent, with or without bringing any action or proceeding, or by a
receiver appointed by a court, and any such action may also be taken
irrespective of whether any notice of default or election to sell has been given
hereunder and without regard to the adequacy of the security for the
indebtedness hereby secured. Further, Beneficiary, at the expense of Trustor,
either by purchase, repair or construction, may from time to time maintain and
restore the Trust Estate or any part thereof and complete construction of the
Improvements uncompleted as of the date thereof and in the course of such,
completion may make such changes in the contemplated Improvements as Beneficiary
may deem desirable and may insure the same.

 

 28 

 

 



(iii)        Beneficiary shall be entitled, without notice and to the full
extent provided by law, to the appointment by a court having jurisdiction of a
receiver to take possession of and protect the Trust Estate or any part thereof,
and operate the same and collect the Rents.

 

(iv)         Beneficiary may bring an action in any court of competent
jurisdiction to foreclose this Deed of Trust or enforce any of the terms,
covenants and conditions hereof or contained in any other Loan Document.

 

(v)           Beneficiary may elect to cause the Trust Estate or any part or
parts thereof to be sold as follows:

 

(a)       Beneficiary may proceed as if all of the Trust Estate were real
property in accordance with subparagraph (d) below, or Beneficiary may elect to
treat any of the Trust Estate which consists of a right in action or which is
property that can be severed from the Premises or the Improvements without
causing structural damage thereto as if the same were personal property, and
dispose of the same in, accordance with subparagraph (c) below, separate and
apart from the sale of real property, the remainder of the Trust Estate being
treated as real property.

 

(b)       Beneficiary may cause any such sale or other disposition to be
conducted immediately following the expiration of any grace period herein
provided (or immediately upon the expiration of any redemption or reinstatement
period required by law) or Beneficiary may delay any such sale or other
disposition for such period of time as Beneficiary deems to be in its best
interest. Should Beneficiary desire that more than one (1) such sale or other
disposition be conducted, Beneficiary may, at its option, cause the same to be
conducted simultaneously, or successively, on the same day, or at such different
days or times and in such order as the Lenders may deem to be in their best
interest.

 

(c)       Should Beneficiary elect to cause any of the Trust Estate to be
disposed of as personal property as permitted by subparagraph (a) above, it may
dispose of any part thereof in any manner now or hereafter permitted by the
California Commercial Code, the commercial code of the state in which any of the
Trust Estate is located or in accordance with any other remedy provided by law.
Any such disposition may be conducted by an employee or agent of Beneficiary or
Trustee. Both Trustor and Beneficiary shall be eligible to purchase any part or
all of such property at any such disposition. Any such disposition may be either
public or private as Beneficiary may elect, subject to the provisions of the
California Commercial Code or the commercial code of the state in which any of
the Trust Estate is located. Beneficiary shall have all of the rights and
remedies of a Secured Party under the California Commercial Code or the
commercial code of the state in which any of the Trust Estate is located.
Expenses of retaking, holding, preparing for sale, selling or the like shall
include Beneficiary’s reasonable attorneys’ fees and legal expenses, and upon
such default, Trustor, upon demand of Beneficiary, shall assemble such personal
property and make it available to Beneficiary at the Premises, a place which is
hereby deemed reasonably convenient to Beneficiary and Trustor. Beneficiary
shall give Trustor at least five (5) days’ prior written notice of the time and
place of any public sale or other disposition of such property or of the time at
or after which any private sale or any other intended disposition is to be made,
and if such notice is sent to Trustor, in the manner provided for the mailing of
notices herein, it shall constitute reasonable notice to Trustor.

 

 29 

 

 



(d)       Should Beneficiary elect or be directed to sell the Trust Estate or
any part thereof which is real property or which Beneficiary has elected to
treat as real property, upon such election, Beneficiary or Trustee shall give
such notice of default election to sell as may then be required by law and by
any Loan Document. Thereafter, upon the expiration of such time and the giving
of such notice of sale as may then be required by law, and without the necessity
of any demand on Trustor, Trustee, at the time and place specified in the notice
of sale, shall sell the Trust Estate, or any portion thereof specified by
Beneficiary, at public auction to the highest bidder for cash in lawful money of
the United States or any other form of consideration acceptable to Beneficiary,
subject, however, to the provisions of Section 4.2(vii). Trustee may, and upon
request of Beneficiary shall, from time to time postpone the sale of all or any
portion of the Trust Estate by public announcement at the time and place of such
sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement or subsequently
noticed sale, and without further notice make such sale at the time fixed by the
last postponement, or may, in its discretion, give a new notice of sale. If the
Trust Estate consists of several lots or parcels, Beneficiary may direct that
the same be sold as a unit or be sold separately and, if to be sold separately,
Beneficiary may designate the order in which such lots or parcels shall be
offered for sale or sold. Any Person, including Trustor, Trustee or Beneficiary,
may purchase at the sale. Upon any sale, Trustee shall execute and deliver to
the purchaser or purchasers a deed or deeds conveying the property so sold, but
without any covenant or warranty whatsoever, express or implied, whereupon such
purchaser or purchasers shall be let into immediate possession.

 

(e)       Beneficiary, from time to time before any Trustee’s sale as provided
herein, may rescind any notice of default and election to sell or notice of sale
by executing and delivering to Trustee a written notice of such rescission,
which such notice, when recorded, shall constitute a cancellation of any prior
declaration of default and demand for sale. The exercise by Beneficiary of such
right of rescission shall not constitute a waiver of any breach or default then
existing or subsequently occurring, or impair the right of Beneficiary to
execute and deliver to Trustee, as above provided, other declarations or notices
of default and demand for sale of the Trust Estate to satisfy the obligations
hereof, nor otherwise affect any provision, covenant or condition of any Loan
Document.

 

 30 

 

 



(f)        In the event of a sale or other disposition of the Trust Estate, or
any part thereof, and the execution of a deed or other conveyance pursuant
thereto, the recitals therein offsets, such as default, the giving of notice of
default and notice of sale, demand that such sale should be made, postponement
of sale, terms of sale, sale, purchase, payment of purchase money and other
facts affecting the regularity or validity of such sale or disposition, shall be
conclusive proof of the truth of such facts and any such deed or conveyance
shall be conclusive against all persons as to such facts recited therein.

 

(g)      The acknowledgment of the receipt of the purchase money, contained in
any deed or conveyance executed as aforesaid, shall be sufficient discharge to
the grantee of all obligations to see to the proper application of the
consideration therefor as hereinafter provided. The purchaser at any trustee’s
or foreclosure sale hereunder may disaffirm any easement granted or rental or
lease contract made in violation of any provision of this Deed of Trust and may
take immediate possession of the Trust Estate free from, and despite the terms
of, such grant of easement and rental or lease contract.

 

(h)       Upon the completion of any sale or sales made by Trustee or
Beneficiary, as the case may be, under or by virtue of this Article 4, Trustee
or any officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Trustee is hereby
irrevocably appointed the true and lawful attorney-in-fact of Trustor in its
name and stead to make all necessary conveyances, assignments, transfers and
deliveries of the Trust Estate or any part thereof and the rights so sold and
for that purpose Trustee may execute all necessary instruments of conveyance,
assignment and transfer, and may substitute one or more persons with like power,
Trustor hereby ratifying and confirming all that its said attorney or any
substitute or substitutes shall lawfully do by virtue hereof. Nevertheless,
Trustor, if so requested by Trustee or Beneficiary, shall ratify and confirm any
such sale or sales by executing and delivering to Trustee or to such purchaser
or purchasers all such instruments as may be advisable in the judgment of
Trustee or Beneficiary, for the purpose as may be designated in such request.
The foregoing power of attorney is coupled with an interest and cannot be
revoked. Any such sale or sales made under or by virtue of this Article 4,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, shall
operate to divest all of the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Trustor in and to the properties and
rights so sold, and shall be a perpetual bar, both at law and in equity, against
Trustor and any and all persons claiming or who may claim the same, or any part
thereof, from, through or under Trustor.

 

 31 

 

 



(i)       Trustor hereby expressly waives any right which it may have to direct
the order in which any of the Trust Estate shall be sold in the event of any
sale or sales pursuant hereto.

 

(vi)         The purchase money, proceeds or avails of any sale made under or by
virtue of this Article 4, together with all other sums which may then be held by
Trustee or Beneficiary under this Deed of Trust, whether under the provisions of
this Article 4, or otherwise, shall be applied as follows:

 

FIRST: To the payment of the costs and expenses of the sale, including
reasonable compensation to Trustee and Beneficiary, their agents and counsel,
and of any judicial proceedings wherein the same may be made and to the payment
of all expenses, liabilities and advances made or incurred by Trustee under this
Deed of Trust, together with interest as specified in the Credit Agreement on
all advances made by Trustee and all taxes or assessments, except for any taxes,
assessments or other charges subject to which the Trust Estate shall have been
sold, and further including all costs of publishing, recording, mailing and
posting notice, the cost of any search and/or other evidence of title procured
in connection therewith and the cost of any revenue stamps on any deed of
conveyance.

 

SECOND: To the payment of any and all sums expended under the terms hereof, not
then repaid, with accrued interest as specified in the Credit Agreement and all
other sums required to be paid by Trustor pursuant to any provisions of this
Deed of Trust or of the Credit Agreement or of any other Loan Document,
including all expenses, liabilities and advances made or incurred by Beneficiary
under this Trust Estate or in connection with the enforcement hereof, together
with interest as specified in the Credit Agreement on all advances.

 

THIRD: To the payment of the principal and interest then due, owing and unpaid
upon the Credit Agreement, with interest on the unpaid principal as specified
therein from the due date of any such payment of principal until the same is
paid.

 

FOURTH: The remainder, if any, to the Person or Persons legally entitled
thereto.

 

(vii)        Upon any sale or sales made under or by virtue of this Article 4,
whether made under the power of sale herein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Beneficiary may bid for and acquire the Trust Estate or any part thereof and, in
lieu of paying cash therefor, may make settlement for the purchase price by
crediting upon the indebtedness or other sums secured by this Deed of Trust the
net sales price after deducting therefrom the expenses of sale and the costs of
the judicial proceedings, if any, and any other sums which Trustee or
Beneficiary is authorized to deduct under this Deed of Trust or the Loan
Documents, and, in such event, this Deed of Trust, the Loan Documents and
documents evidencing expenditures secured hereby shall be presented to the
Person or Persons conducting the sale in order that the amount so used or
applied may be credited upon said indebtedness as having been paid.

 

 32 

 

 



(viii)       Upon the occurrence of any Event of Default and upon written demand
by Beneficiary, Trustor will pay to Beneficiary the entire principal then
outstanding, and all accrued but unpaid interest thereon, and, after the
happening of said Event of Default, will also pay to Beneficiary interest as
specified in the Credit Agreement on the then unpaid principal, and the sums
required to be paid by Trustor pursuant to any provision of this Deed of Trust,
or any other Loan Document and in addition thereto such further amount as shall
be sufficient to cover the costs and expenses of collection, including
reasonable compensation to Trustee and Beneficiary hereunder. In the event
Trustor shall fail forthwith to pay such amounts upon such demand, Beneficiary
shall be entitled and empowered to institute such action or proceedings at law
or in equity as may be advised by its counsel for the collection of the sums so
due and unpaid, and may prosecute any such action or proceedings to judgment or
final decree, and may enforce any such judgment or final decree against Trustor
and collect, out of the property of Trustor wherever situated, as well as out of
the Trust Estate, in any manner provided by law, moneys adjudged or decreed to
be payable.

 

(a)       Beneficiary shall be entitled to recover judgment as aforesaid either
before or after or during the pendency of any proceedings for the enforcement of
the provisions of this Deed of Trust, and the right of Beneficiary to recover
such judgment shall not be affected by any entry or sale hereunder, or by the
exercise of any other right, power or remedy for the enforcement of the
provisions of this Deed of Trust, or the foreclosure of the lien hereof; and in
the event of a sale of the Trust Estate, and of the application of the proceeds
of sale, as in this Deed of Trust provided, to the payment of the debt hereby
secured, Beneficiary shall be entitled to enforce payment of, and to receive all
amounts then remaining due and to enforce payment of all other charges, payments
and costs due under this Deed of Trust, and shall be entitled to recover
judgment for any portion of the debt remaining unpaid, with interest. In case of
proceedings against Trustor in insolvency or bankruptcy or any proceedings for
the reorganization of Trustor or involving the liquidation of its assets,
Beneficiary shall be entitled to prove the whole amount of principal and
interest due pursuant to the Loan Documents to the full amount thereof, and all
other payments, charges and costs due under this Deed of Trust or any other Loan
Document.

 

(b)       No recovery of any judgment by Beneficiary and no levy of an execution
under any judgment upon the Trust Estate or upon any other property of Trustor
shall affect, in any manner or to any extent, the lien of this Deed of Trust
upon the Trust Estate or any part thereof, or any liens, rights, powers, or
remedies of Trustee or Beneficiary hereunder, but such liens, rights, powers and
remedies of Trustee and Beneficiary shall continue unimpaired as before.

 

 33 

 

 



(c)       Any moneys thus collected by Beneficiary under this Section 4.2(viii)
shall be applied by Beneficiary in accordance with the provisions of Section 4.2
(vi).

 

(ix)         Upon the commencement of any action, suit or other legal
proceedings by Beneficiary to obtain judgment for the principal of, or interest
on sums required to be paid by Trustor pursuant to any provision of this Deed of
Trust, or of any other nature in aid of the enforcement of the Loan Documents or
of this Deed of Trust, Trustor, to the fullest extent permitted by law, will and
does hereby (a) waive the issuance and service of process and enter its
voluntary appearance in such action, suit or proceedings, and (b) if required by
Beneficiary, consent to the appointment of a receiver or receivers of the Trust
Estate and of all the Rents. After the happening of any Event of Default, or
upon the commencement of any proceedings to foreclose this Deed of Trust or to
enforce the specific performance hereof or in aid thereof or upon the
commencement of any other judicial proceedings to enforce any right of Trustee
or Beneficiary, Trustee or Beneficiary shall be entitled forthwith, as a matter
of right, if either shall so elect, without the giving of notice to any other
party and without regard to the adequacy of the security of the Trust Estate,
either before or after declaring the unpaid principal of the Loan Documents to
be due and payable, to the appointment of such a receiver or receivers.

 

(x)          Notwithstanding the appointment of any receiver, liquidator or
trustee of Trustor, or of any of its property, or of the Trust Estate or any
part thereof, Trustee and Beneficiary shall be entitled to retain possession and
control of all property now or hereafter held under this Deed of Trust,
including, but not limited to, the Rents.

 

(xi)         No remedy herein conferred upon or reserved to Trustee or
Beneficiary is intended to be exclusive of any other remedy herein or by any
Loan Document or by law provided, but each shall be cumulative and shall be in
addition to every other remedy given hereunder or by and Loan Document or now or
hereafter existing at law or in equity or by statute. No delay or omission of
Trustee or Beneficiary in exercising any right or power accruing upon any Event
of Default shall impair any right or power or shall be construed to be a waiver
of any Event of Default or any acquiescence therein; and every power and remedy
given by this Deed of Trust to Trustee or Beneficiary may be exercised from time
to time as often as may be deemed expedient by Trustee or Beneficiary. If there
exists additional security for the performance of the obligations secured
hereby, Beneficiary, or its assigns, at its sole option, and without limiting or
affecting any of the rights or remedies hereunder, may exercise any of the
rights and remedies to which it may be entitled hereunder either concurrently
with whatever rights it may have in connection with such, other security or in
such order as it may determine. Nothing in this Deed of Trust or any other Loan
Documents shall affect the obligation of Trustor to pay the principal of, and
interest as specified in the Credit Agreement in the manner and at the time and
place therein respectively expressed.

 

 34 

 

 



(xii)        To the fullest extent permitted by applicable law, Trustor will not
at any time insist upon, or plead, or in any manner whatsoever claim or take any
benefit or advantage of any stay or extension or moratorium law or law
pertaining to the marshaling of assets, the administration of estates of
decedents, any exemption from execution or sale of the Trust Estate or any part
thereof, including exemption of homestead, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance of
this Deed of Trust, nor claim, take or insist upon any benefit or advantage of
any law now or hereafter in force providing for the valuation or appraisal of
the Trust Estate, or any part thereof, prior to any sale or sales thereof which
may be made pursuant to any provision herein, or pursuant to the decree,
judgment or order of any court of competent jurisdiction; nor after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof, and
Trustor hereby expressly waives all benefit or advantage of any such law or
laws, and covenants not to hinder, delay or impede the execution of any power
herein granted or delegated to Trustee or Beneficiary, but to suffer and permit
the execution of every power as though no such law or laws had been made or
enacted. Trustor, for itself and all who claim under it, hereby waives, to the
extent that it lawfully may, all right to have the Trust Estate marshaled upon
any sale or foreclosure hereunder.

 

(xiii)      Upon the occurrence of any Event of Default and pending the exercise
by Trustee or Beneficiary or their agents or attorneys of their right to exclude
Trustor from all or any part of the Trust Estate, Trustor agrees to vacate and
surrender possession of the Trust Estate to Trustee or Beneficiary, as the case
may be, or to a receiver, if any, and in default thereof may be evicted by any
summary action or proceeding for the recovery of possession of leased premises
for nonpayment of rent, however designated.

 

(xiv)       In the event ownership of the Trust Estate or any portion thereof
becomes vested in a Person other than the Trustor herein named, Beneficiary may,
without notice to the Trustor herein named, whether or not Beneficiary has given
written consent to such change in ownership, deal with such successor or
successors in interest with reference to this Deed of Trust and the indebtedness
secured hereby, and in the same manner as with the Trustor herein named, without
in any way vitiating or discharging Trustor’s liability hereunder or for the
indebtedness or obligations hereby secured.

 

(xv)         In the event that there be a Trustee’s sale hereunder and if at the
time of such sale Trustor, or its heir, executor, administrator or assign, be
occupying the Premises and Improvements or any part thereof so sold, each and
all shall immediately become the tenant of the purchaser at such sale, which
tenancy shall be a tenancy from day to day, terminable at the will of either
tenant or landlord, at a reasonable rental per day based upon the value of the
Premises and Improvements, such rental to be due daily to the purchaser. An
action of unlawful detainer shall lie if the tenant holds over after a demand in
writing for possession of said Premises and Improvements; and this agreement and
the Trustee’s deed shall constitute a lease and agreement under which any such
tenant’s possession arose and continued.

 

 35 

 

 



(xvi)       Trustor shall pay immediately, without notice or demand, all costs
and expenses in connection with the enforcement of Beneficiary’s rights under
any of the Loan Documents, including, without limitation, reasonable attorneys’
fees, whether or not any suit is filed in connection with such enforcement; such
costs and expenses shall include, without limitation, all costs, reasonable
attorneys’ fees and expenses in connection with any insolvency, bankruptcy,
reorganization, arrangement or other similar proceedings involving Trustor or
Trustor’ s obligations under any Loan Document, which in any way affects the
exercise by Beneficiary of its rights and remedies under the Deed of Trust or
any other Loan Document.

 

4.3.         Avoidance of Lock-Out Period. Following an Event of Default, if
Trustor or anyone on Trustor’s behalf makes a tender of payment of the amount
necessary to satisfy the Obligations secured by this Deed of Trust at any time
prior to a foreclosure sale (including, but not limited to, sale under power of
sale under this Deed of Trust), or during any redemption period after
foreclosure and such tender of payment as of the date tendered will constitute a
prepayment not permitted by Section 2.3 of the Credit Agreement, then, to the
maximum extent permitted by law, Trustor shall pay Beneficiary, in addition to
such tender payment, an amount equal to the greater of (i) three percent (3%) of
all outstanding principal and interest amounts owed under or in connection with
the Credit Agreement and (ii) an amount equal to the excess of (A) the sum of
the present values of a series of payments payable at the times and in the
amounts equal to the payments of principal and interest (including, but not
limited to the principal and interest payable on the Maturity Date) which would
have been scheduled to be payable after the date of such tender under the Credit
Agreement had the Obligations not been accelerated, with each such payment
discounted to its present value at the date of such tender at the rate which
when compounded monthly is equivalent to the Prepayment Rate (as hereinafter
defined), over (B) the then principal amount due under the Credit Agreement.

 

The term “Prepayment Rate” means the bond equivalent yield (in the secondary
market) on the United States Treasury Security that as of the Prepayment Rate
Determination Date (hereinafter defined) has a remaining term to maturity
closest to, but not exceeding, the remaining term to the Maturity Date, as most
recently published in the “Treasury Bonds, Notes and Bills” section in The Wall
Street Journal as of the date of the related tender of payment. If more than one
issue of United States Treasury Securities has the remaining term to the
Maturity Date referred to above, the “Prepayment Rate” shall be the yield on the
United States Treasury Security most recently issued as of such date. The term
“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the prepayment date. The rate so published shall control
absent manifest error. As used herein, “Business Day” shall mean any day other
than Saturday, Sunday or any other day on which bank are required or authorized
to close in California.

 

 36 

 

 



ARTICLE V
MISCELLANEOUS

 

5.1.         Amendments. This Deed of Trust may only be waived, changed,
discharged or terminated by an instrument in writing signed by the party against
whom enforcement of any waiver, change, discharge or termination is sought

 

5.2.         No Waiver. By accepting payment of any sum secured hereby after its
due date or in an amount less than the sum due, Beneficiary does not waive its
rights either to require prompt payment when due of all other sums so secured or
to declare a default as herein provided for failure to pay the total sum due.

 

5.3.         Trustor Waiver of Rights. Trustor waives to the extent permitted by
law, (i) the benefit of all laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of the Trust Estate,
(ii) all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature or declare due the whole of the secured
indebtedness and marshalling in the event of foreclosure of the liens hereby
created, and (iii) all rights and remedies which Trustor may have or be able to
assert by reason of the laws of the State of California pertaining to the rights
and remedies of sureties; provided, however, nothing contained herein shall be
deemed to be a waiver of Trustor’s rights under Section 2924c of the California
Civil Code.

 

5.4.         Environmental Matters.

 

(i)           Trustor agrees to submit from time to time, if requested by
Beneficiary, a report, satisfactory to Beneficiary, certifying that the Premises
and the Improvements are not now being used nor been used in the past for any
use, generation, transportation, treatment, storage or disposal of any Hazardous
Materials at any time located on or present or under or near the Premises.
Beneficiary reserves the right, in its sole and absolute discretion, to retain,
at Trustor’s expense, an independent professional consultant to review any
report prepared by Trustor and/or to conduct its own investigation of the
Premises and Improvements for Hazardous Materials. Trustor hereby grants to
Beneficiary, its agents, employees, consultants and contractors the right to
enter upon the Premises and Improvements and to perform such tests as are
reasonably necessary to conduct such a review and/or investigation.

 

 37 

 

 



(ii)          Upon the discovery by Trustor of any event or situation which
would render any of the representations, warranties or covenants contained in
Section 2.11 herein above inaccurate in any respect if made at the time of such
discovery, Trustor shall promptly notify Beneficiary of such event or situation
and, within fifteen (15) days after discovery, submit to Beneficiary a
preliminary written environmental plan setting forth a general description of
such event or situation and the action, if any, that Trustor proposes to take
with respect thereto, including, without limitation, the giving of notice to and
receipt of approval from appropriate governmental agencies. Within fifteen (15)
days after submission, of such preliminary report, Trustor shall submit to
Beneficiary a final written environmental report, setting forth a detailed
description of such event, or situation and the action that Trustor proposes to
take with respect thereto, including, without limitation, any proposed
corrective work, the estimated cost and time of completion, the name of the
contractor, a copy of the construction contract, if any, the governmental
agencies contacted, the governmental agencies claiming jurisdiction, the
approvals required from said governmental agencies and the estimated time to
obtain said approvals, and such additional data, instruments, documents,
agreements or other materials or information as Trustor may reasonably request.
The plan shall be subject to the Lenders’s written approval, which approval may
be granted or withheld in the Lender’s reasonable discretion. Beneficiary shall
notify Trustor in writing of its approval or disapproval of the final plan
within fifteen (15) days after receipt thereof by Beneficiary. If Beneficiary
disapproves the plan, Beneficiary’s notice to Trustor of such disapproval shall
include a brief explanation of the reasons therefor. Within fifteen (15) days
after receipt of such notice of disapproval. Trustor shall submit to Beneficiary
a revised final written environmental plan that remedies the defects identified
by Beneficiary as reasons for Beneficiary’s disapproval of the initial final
plan. If Trustor fails to submit a revised plan to Beneficiary within said
fifteen (15) day period, or if such revised plan is submitted to Beneficiary and
Beneficiary disapproves said plan, such failure or disapproval shall, at
Beneficiary’s option and upon notice to Trustor, constitute an Event of Default
hereunder, in which event Beneficiary shall have all of the rights and remedies
available to it under subsection 4.2(ii). If Beneficiary does not notify Trustor
of its approval or disapproval of the final plan or any revisions thereof within
fifteen (15) days after receipt thereof, the plan or revision shall be deemed
disapproved. Once any such plan is approved in writing or deemed approved by
Beneficiary, Trustor shall promptly commence all action necessary to implement
such plan and to comply with any requirements and conditions imposed by
Beneficiary, and shall diligently and continuously pursue such action to
completion in strict accordance with the terms thereof.

 

5.5.         Notices. Whenever Trustor, Trustee or Beneficiary shall desire to
give or serve any notice, demand, request or other communication with respect to
this Deed of Trust, each such notice, demand, request or communication shall be
given in writing (at the address set forth below) by any of the following means:
(a) personal service: (b) electronic communication, whether by telex or
telecopying (if confirmed in writing sent by overnight delivery service); or
(c) overnight delivery service (such as FedEx), providing proof of delivery.
Such addresses may be changed by notice to the other parties given in the same
manner as provided above. Any notice, demand or request sent pursuant to either
subsection (a) or (b) hereof shall be deemed received upon such personal service
or upon dispatch by electronic means, and, if sent pursuant to subsection (c)
shall be deemed received as of the date of delivery (whether accepted or
refused) established by the overnight carrier’s proof of delivery.

 

 38 

 

 



To Beneficiary: Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, MD 21045
Attention: Jason Prisco – Cadiz Inc./Cadiz
Real Estate LLCP
Telephone No.: (410) 884-2271
Email: ctsbankdebtadministrationteam@wellsfargo.com     with a copy to:

Perkins Coie LLP



30 Rockefeller Plaza 22nd Floor



New York, NY 10112-0015



Attention: Ronald Sarubbi



Telephone: 212.262.6914
Email: RSarubbi@perkinscoie.com



    To Trustor: Cadiz Inc./Cadiz Real Estate LLC/Octagon Partners LLC
550 South Hope Street, Suite 2850,
Los Angeles, California 90071
Attention:  Chief Financial Officer
Telephone No.:  213-271-1600
Telecopy No.:  213-271-1614     with a copy to: Mitchell Silberberg & Knupp LLP
11377 W. Olympic Blvd.
Los Angeles, CA 90064
Attention:  Kevin Friedmann
Telecopy:  (310) 312-3100
Telephone:  (310) 312-3106     To Trustee:

Chicago Title Company
560 East Hospitality Lane
San Bernardino, California
Telephone No.: 909-884-0448
Telecopy No.: 909-384-7893



 

5.6.         Sale of Participation. Beneficiary may, at any time, sell,
transfer, assign or grant participations herein and other Obligations secured
hereby, and Beneficiary may forward to each participant and prospective
participant all documents and information which Beneficiary now has or later may
acquire relating to those Obligations and to Trustor, and any partners or joint
venturers of Trustor, whether furnished by Trustor or otherwise, as Beneficiary
determines necessary or desirable.

 

 39 

 

 



5.7.         Acceptance by Trustee. Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law.

 

5.8.         Captions. The captions or headings at the beginning of each Section
hereof are for the convenience of the parties and are not a part of this Deed of
Trust.

 

5.9.         Affidavit to Trustee. Trustee, upon presentation to it of an
affidavit signed by or on behalf of Beneficiary, setting forth any fact or facts
showing a default by Trustor under any of the terms or conditions of this Deed
of Trust, is authorized to accept as true and conclusive all facts and statement
in such affidavit and to act hereunder in complete reliance thereon.

 

5.10.      Severability; Invalidity of Certain Provisions. Every provision of
this Deed of Trust is intended to be severable. In the event any term or
provision hereof is declared to be illegal or invalid for any reason whatsoever
by a court of competent jurisdiction, such illegality or invalidity shall not
affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable. If the lien of this Deed of
Trust is invalid or unenforceable as to any part of the debt, or if the lien is
invalid or unenforceable as to any part of the Trust Estate, the unsecured or
partially unsecured portion of the debt shall be completely paid prior to the
payment of the remaining and secured or partially secured portion of the debt,
and all payments made on the debt, whether voluntary or under foreclosure or
other enforcement action or procedure, shall be considered to have been first
paid on and applied to the full payment of that portion of the debt which is not
secured or fully secured by the lien of this Deed of Trust.

 

5.11.       Waiver of Statute of Limitations. The right to plead any and all
statutes of limitation as a defense to any demand secured by this Deed of Trust
is hereby waived to the full extent permitted by law.

 

5.12.       No Merger of Lease. If both the lessor’s and lessee’s estate under
any lease or any portion thereof which constitutes a part of the Trust Estate
shall at any time become vested in one owner, this Deed of Trust and the lien
created hereby shall not be destroyed or terminated by application of the
doctrine of merger unless Beneficiary so elects as evidenced by recording a
written declaration so stating, and, unless and until Beneficiary so elects.
Beneficiary shall continue to have and enjoy all of the rights and privileges of
Beneficiary as to the separate estates. In addition, upon the foreclosure of the
lien created by this Deed of Trust on the Trust Estate pursuant to the
provisions hereof, any leases or subleases then existing and affecting all or
any portion of the Trust Estate shall not be destroyed or terminated by
application of the law of merger or as a matter of law or as a result of such
foreclosure unless Beneficiary or any purchaser at such foreclosure sale shall
so elect. No act by or on behalf of Beneficiary or any such purchaser shall
constitute a termination of any lease or sublease unless Beneficiary or such
purchaser shall give written notice thereof to such tenant or subtenant.

 

 40 

 

 



5.13.       Governing Law. Insofar as permitted by otherwise applicable law,
this Deed of Trust and the indebtedness and obligations secured hereby shall be
governed by and construed in accordance with the laws of California.

 

5.14.       Beneficiary’s Right to Enter, Inspect and Cure. Beneficiary is
authorized, by itself, its contractors, agents, employees or workmen, to enter
at any reasonable time upon any part of the Premises for the purpose of
inspecting the same, and for the purpose of performing any of the acts it is
authorized to perform under the terms of the Loan Document and this Deed of
Trust

 

5.15.       Interpretation and Successors in Interest. Subject to the provisions
of Section 2.17 hereof, this Deed of Trust applies to, to the benefit of, and
binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, successors and assigns. The term “Beneficiary” shall mean the owner
and holder, including pledgees, of the Credit Agreement, now or hereafter
whether or not named as Beneficiary herein. All capitalized terms used herein
without definition shall have the respective meanings ascribed to them in the
Credit Agreement. The rules of construction specified in Section 1.2 of the
Credit Agreement shall also apply to this Deed of Trust. Any reference in this
Deed of Trust to any document, instrument or agreement creating or evidencing an
obligation secured hereby shall include such document, instrument or agreement
both as originally executed and as it may from time to time be modified. In the
performance of its duties hereunder, the Beneficiary shall be afforded all of
the rights, benefits, protections, immunities and indemnities entitled to it
under the Credit Agreement.

 

5.16.       Reconveyance by Trustee. Upon written request of Beneficiary stating
that all sums secured hereby have been paid, and upon surrender of this Deed of
Trust to Trustee for cancellation and retention and upon payment by Trustor of
Trustee’s fees, Trustee shall reconvey to Trustor, or to the Person or Persons
legally entitled thereto, without warranty, any portion of the Trust Estate then
held hereunder. The recitals in such reconveyance of any matters or facts shall
be conclusive proof of the truthfulness thereof. The grantee in any reconveyance
may be described as “the person or persons legally entitled thereto.”

 

5.17.       Conflicts. To the extent that this Deed of Trust or any of the other
Loan Documents are inconsistent with the Credit Agreement, the Credit Agreement
shall supersede any other agreement or document relating to the matters referred
to herein or therein.

 

5.18.       Counterparts; Recording References. This Deed of Trust may be
executed in several original counterparts. To facilitate filing and recording,
there may be omitted from certain counterparts the parts of Exhibit A hereto
containing specific descriptions of certain collateral constituting the Trust
Estate which relate to land under the jurisdiction of offices or located in
cities or counties other than the office or city or county in which the
particular counterpart is to be filed or recorded. A complete copy of this Deed
of Trust is being filed for record in the Office of the County Recorder of San
Bernardino. Each counterpart shall be deemed to be an original for all purposes,
and all counterparts shall together constitute a single document; provided,
however, Beneficiary and Trustee shall also have the option to exercise all
rights and remedies available to Beneficiary and Trustee hereunder and under
applicable law as though each counterpart hereof were a separate deed of trust,
or other security instrument covering only the portions of the collateral
constituting the Trust Estate located in the city or county wherein such
counterpart is recorded. Unless otherwise specified in Exhibit A hereto, all
recording references in Exhibit A are to the official real property records of
the city or county as appropriate, in which the affected land is located. The
references in Exhibit A to liens, encumbrances and other burdens, if any, shall
not be deemed to recognize or create any rights in third parties.

 

 41 

 

 



5.19.       Nonforeign Entity. Section 1445 of the Internal Revenue Code of
1986, as amended (the “Internal Revenue Code”) provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
Person. To inform Beneficiary that the withholding of tax will not be required
in the event of the disposition of the Premises or Improvements pursuant to the
terms of this Deed of Trust, Trustor hereby certifies, under penalty of perjury,
that:

 

(i)           Trustor is not a foreign corporation, foreign, partnership,
foreign trust or foreign estate, as those terms are defined in the Internal
Revenue Code and the regulations promulgated thereunder;

 

(ii)          Cadiz’s U.S. employer identification number is 77-0313235, CRE’s
U.S. employer identification number is 77-0313235 and Octagon Partner’s U.S.
employer identification number is ___________; and

 

(iii)         Trustor’s principal place of business is 550 South Hope Street,
Suite 2850 Los Angeles CA 90071

 

It is understood that Beneficiary may disclose the contents of this
certification to the Internal Revenue Service and that any false statement
contained herein could be punished by fine, imprisonment or both. Trustor
covenants and agrees to execute such further certificates, which shall be signed
under penalty of perjury, as Beneficiary shall reasonably require. The covenant
set forth herein shall survive the foreclosure of the lien of this Deed of Trust
or acceptance of a deed in lieu thereof

 

5.20.       Agent’s Rights. It is expressly understood and agreed by the parties
to this Deed of Trust that (i) Wells Fargo Bank, National Association is
entering into this Agreement and acting hereunder solely in its capacity as
Agent under the Credit Agreement and (ii) in entering into and acting as Agent
hereunder, Wells Fargo Bank, National Association shall be afforded all of the
rights, protections, benefits, indemnities and immunities granted to the Agent
in the Credit Agreement as if set forth in their entirety herein. Any act, or
refusal to act, hereunder requiring the Agent to exercise discretion (including,
but not limited to, the exercise of remedies following an Event of Default)
shall be exercised in accordance with the terms of the Credit Agreement. The
permissive authorizations, entitlements, powers and rights granted to the Agent
herein (including the right to (i) request any documentation, (ii) request the
taking of any action and (iii) exercise any remedies) shall not be construed as
duties.

 

 42 

 

 



5.21.       Discretionary Acts. Any duty, role, responsibility, action or
inaction contemplated or required on the part of Agent hereunder is expressly
subject to the terms and conditions of the Credit Agreement, and Agent shall be
entitled to all of the rights, powers, benefits, protections, immunities and
indemnities granted to it in the Credit Agreement from the Lenders as if
explicitly set forth herein. Any act or omission to act involving the exercise
of discretion by Agent shall be exercised in accordance with the terms of the
Credit Agreement. The Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

 

5.22.       Consent/Performance by Beneficiary or Lenders.   Notwithstanding
anything to the contrary set forth herein, with respect to (a) any consent or
notice herein to be obtained or given by Beneficiary or Lenders, as applicable
and (b) any and all decisions, actions or performance which may be made or taken
by Beneficiary or Lenders hereunder, as applicable, Trustor shall accept any
such notices, consents, actions and performance, from or by Agent, as that also
being from, by or on behalf of, Beneficiary and the Lenders as though, and with
the same effect as if, the same had been directly given, done or performed by
the Beneficiary and Required Lenders (as defined in the Credit Agreement).  In
furtherance thereof, in the event that Trustor receives any such notices,
consents, actions and performances from Agent, Trustor may rely thereon without
the requirement that Agent provide, or Trustor obtain, proof of Agent’s
authority with respect thereto to bind Beneficiary or the Lenders.  In the event
that Trustor receives any written notice from, and executed by, Lenders
qualifying as Required Lenders that, from and after the date thereof, Trustor
shall thereafter only rely upon any consent, notice, action or performance from
the Required Lenders (and not Beneficiary), and to ignore any of the same from
Agent, and such notice specifically names one of the Required Lenders as the
party upon which all subsequent notices shall be given or be sent to (it being
the express intent of Agent, Beneficiary and Lenders that Trustor shall at all
times only be required to give or accept notices to or from one of Agent,
Beneficiary or one of the Required Lenders), Trustor shall (i) comply with such
written notice until such time as the same has been rescinded or modified by
written notice signed by the Required Lenders and (ii) Trustor may thereafter
rely upon any subsequent notice, consent, action or performance given by the
Required Lender so named without the requirement that Agent, Beneficiary or any
other Lender provide, or Trustor obtain, proof of said Required Lender(s)
authority with respect thereto to bind Beneficiary or Lenders.

 

 43 

 

 



ARTICLE VI
SURETYSHIP WAIVERS

 

6.1.         In addition to all waivers expressed in the Credit Agreement and
the other Loan Documents, to the extent that any Person comprising Trustor (a
“Trustor Party”) is construed as or constitutes a surety with respect to any
other Trustor Party, then the following provisions shall apply:

 

(a)       Each Trustor Party hereby absolutely, unconditionally, knowingly, and
expressly waives and agrees not to assert or take advantage of any defense based
upon (1) presentment, demand, protest and notice of protest, notice of dishonor
and of non-payment, notice of acceptance of the Loan Documents, and diligence in
collection; (2) notice of the existence, creation, or incurring of any new or
additional obligations under or pursuant to any of the Loan Documents; (3) any
right to require Beneficiary to proceed against, give notice to, or make demand
upon any other Trustor Party; (4) any right to require Beneficiary to proceed
against or exhaust any security or to proceed against or exhaust any security in
any particular order; (5) any right to require Beneficiary to pursue any remedy
of Beneficiary; (6) any right to direct the application of any security held by
Beneficiary; (7) any right of subrogation or to enforce any remedy which
Beneficiary may have against any other Trustor Party and any right to
participate in any security now or hereafter held by Beneficiary and any right
to reimbursement from any other Person comprising Trustor for amounts paid to
Beneficiary by any other Trustor Party at any time prior to the Payment in Full
(as hereinafter defined) of all obligations of Trustor under the Loan Documents
and of all Obligations secured by this Deed of Trust; (8) any defense arising
out of any disability or other defense of any Trustor Party, including
bankruptcy, dissolution, liquidation, cessation, impairment, modification, or
limitation, from any cause, of any liability of Trustor, or of any remedy for
the enforcement of such liability; (9) any right to plead or assert any election
of remedies by Beneficiary; (10) any other defenses available to a surety under
applicable law: (11) notice of any adverse change in the financial condition of
any Trustor Party or of any other fact that might increase such Trustor Party’s
risk under the Loan Documents; and (12) all notices (except if such notice is
specifically required to be given to such Trustor Party) and demands to which
Trustor might otherwise be entitled. As used herein, the term “Payment in Full”
with respect to any obligation shall mean the payment in full in cash of all
such obligations and the expiration of all applicable time periods regarding
bankruptcy preference, fraudulent conveyance or other avoidance actions that may
be applicable to the circumstances of payment of any or all of such obligations
under any and all laws of the State of California and federal laws.

 

(b)       Each Trustor Party hereby waives any rights it may have under Sections
2845 or 2850 of the California Civil Code, or otherwise, to require Beneficiary
to institute suit against, or to exhaust any rights or remedies which
Beneficiary has or may have against, any other Trustor Party or any third party,
or against any collateral for the Obligations provided by Trustor or any third
party. In this regard, each Trustor Party agrees that it is bound to the payment
of all Obligations, whether now existing or hereafter accruing as fully as if
such Obligations were directly owing to Beneficiary by each Trustor Party. Each
Trustor Party further waives any defense arising by reason of any disability or
other defense (other than the defense that the Obligations shall have been fully
and finally performed and paid) of such Trustor Party or by reason of the
cessation from any cause whatsoever of the liability of such Trustor Party in
respect thereof.

 

 44 

 

 



(c)       Each Trustor Party hereby waives: (1) any rights to assert against
Beneficiary any defense (legal or equitable), set-off, counterclaim, or claim
which any other Trustor Party may now or at any time hereafter have against any
other Trustor Party or any other party liable to Beneficiary; (2) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Obligations or any security therefor; and (3) any
defense Trustor has to performance hereunder, and any right Trustor has to be
exonerated, provided by Sections 2819, 2822, or 2825 of the California Civil
Code, or otherwise, arising by reason of: any claim or defense based upon an
election of remedies by Beneficiary; the impairment or suspension of
Beneficiary’s rights or remedies against Trustor; the alteration by Beneficiary
of the Obligations; any discharge of Trustor’s Obligations to Beneficiary by
operation of law as a result of Beneficiary’s intervention or omission; or the
acceptance by Beneficiary of anything in partial satisfaction of the
Obligations.

 

(d)       Each Trustor Party hereby waives any right of subrogation it may have
as against any other Trustor Party with respect to the Obligations. In addition,
each Trustor Party hereby waives any right to proceed against any other Trustor
Party, now or hereafter, for contribution, indemnity, reimbursement, and any
other suretyship right and claims, whether direct or indirect, liquidated or
contingent, whether arising under express or implied contract or by operation of
law, which any Trustor Patty may now have or hereafter have as against any other
Trustor Party with respect to the Obligations. Each Trustor Party also hereby
waives any rights to recourse to or with respect to any asset of any other
Trustor Party. Each Trustor Party agrees that in light of the immediately
foregoing waivers, the execution of this Deed of Trust shall not be deemed to
make each Trustor Party a “creditor” of any other Trustor Party, and that for
purposes of Sections 547 and 550 of the Bankruptcy Code each Trustor Party shall
not be deemed a “creditor” of any other Trustor Party. Notwithstanding the
foregoing, the waivers set forth is this subsection 6.1(d) shall only apply
until the indefeasible Payment in Full of all obligations of Trustor under the
Loan Documents and of all of the Obligations under this Deed of Trust.

 

(e)       Each Trustor Party waives all rights and defenses arising out of an
election of remedies by Beneficiary, even though that election of remedies, such
as a non-judicial foreclosure with respect to security for the Obligations, has
destroyed such Trustor Party’s rights of subrogation and reimbursement against
the principal by the operation of Section 580d of the California Code of Civil
Procedure (the “CCP”) or otherwise. Each Trustor Party acknowledges and agrees
that, as a result of the foregoing sentence, it is knowingly waiving in advance
a complete or partial defense to this Deed of Trust arising under CCP Sections
580d or 580a and based upon Beneficiary’s election to conduct a private
non-judicial foreclosure sale, even though such election would destroy,
diminish, or affect such Trustor Party’s rights of subrogation against any other
Trustor Party or any other party and each such Trustor Party’s rights to pursue
any other Trustor Party or such other party for reimbursement contribution,
indemnity, or otherwise.

 

(f)       WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS DEED OF TRUST OR ANY OTHER AGREEMENT ENTERED INTO WITH RESPECT
TO THE LOAN DOCUMENTS, TRUSTOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY AND
ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2825, 2839, 2845, 2848, 2849, 2850, 2899 and 3433, AND CHAPTER 2 OF TITLE
14 OF THE CALIFORNIA CIVIL CODE.

 

[Signature Page Follows]

 

 45 

 

 

IN WITNESS WHEREOF, Trustor has, effective as of the Effective Date, caused this
instrument to be duly EXECUTED AND DELIVERED by authority duly given.

 



  TRUSTOR:       CADIZ INC., a Delaware corporation       By: /s/ Timothy J.
Shaheen     Name: Timothy J. Shaheen     Title:

Chief Financial Officer

 

Acknowledgment

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF                    California       )

COUNTY OF                Los Angeles  )

 

On May 23, 2017 before me, Teffiny Bagnara, notary public (insert name and title
of the officer), personally appeared Timothy J. Shaheen, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 



/s/ Teffiny Bagnara     (Signature)   (Affix Seal)

 

[Signature Page to Deed of Trust]

 



 

 

 

IN WITNESS WHEREOF, Trustor has, effective as of the Effective Date, caused this
instrument to be duly EXECUTED AND DELIVERED by authority duly given.

 



  TRUSTOR:       CADIZ REAL ESTATE LLC,   a Delaware limited liability company  
    By: /s/ Timothy J. Shaheen     Name: Timothy J. Shaheen     Title:

Chief Financial Officer

 

Acknowledgment

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



 

STATE OF                    California       )

COUNTY OF                Los Angeles  )

 

On May 23, 2017 before me, Teffiny Bagnara, notary public (insert name and title
of the officer), personally appeared Timothy J. Shaheen who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 



/s/ Teffiny Bagnara     (Signature)   (Affix Seal)

 

[Signature Page to Deed of Trust]

 



 

 

 

IN WITNESS WHEREOF, Trustor has, effective as of the Effective Date, caused this
instrument to be duly EXECUTED AND DELIVERED by authority duly given.

 



  TRUSTOR:       OCTAGON PARTNERS, LLC,   a Delaware limited liability company  
    By: /s/ Timothy J. Shaheen     Name: Timothy J. Shaheen     Title: Manager

 

Acknowledgment

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



 

STATE OF                    California       )

COUNTY OF                Los Angeles  )

 

On May 23, 2017 before me, Teffiny Bagnara, notary (insert name and title of the
officer), personally appeared Timothy J. Shaheen, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 



/s/ Teffiny Bagnara     (Signature)   (Affix Seal)

 



[Signature Page to Deed of Trust]

 



   

 

 

EXHIBIT A

 

Description of Real Property

 

[Attached] 

 



 

 

  

DIVISION A:

 

PARCEL 1:      (558-201-11)

 

ALL OF SECTION 29, TOWNSHIP 6 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT OF SAID LAND.

 

PARCEL 2:       (558-201-13,14)

 

ALL OF SECTION 33, TOWNSHIP 6 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT OF SAID LAND.

 

EXCEPTING THEREFROM THE ABOVE PARCELS 1 AND 2 ALL RIGHT, TITLE AND INTEREST IN
AND TO ALL MINERALS AND MINERAL RIGHTS, INCLUDING WITHOUT LIMITATION, OIL, GAS
AND OTHER HYDROCARBONS, COAL, GEOTHERMAL RESOURCES, PRECIOUS METAL ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MATERIALS, SAND GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE AT WHICH
ANY SUCH SUBSTANCES MAY BE FOUND; HOWEVER, GRANTOR, ITS SUCCESSORS AND ASSIGNS
SHALL NOT HAVE THE RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR
THROUGH THE SURFACE OF THE FIRST 300 FEET OF THE SUBSURFACE OF THE PROPERTY IN
CONNECTION THEREWITH. GRANTOR ACKNOWLEDGES AND AGREES THAT SAID MINERAL
RESERVATION SHALL NOT BE DEEMED TO LIMIT THE RIGHT OF GRANTEE TO EXTRACT WATER
FROM THE PROPERTY WHICH MAY INCLUDE THE INCIDENTAL EXTRACTION OF MINERALS, SAND,
GRAVEL OR OTHER MATERIAL IN CONNECTION WITH THE EXTRACTION OF WATER, AS RESERVED
BY SF PACIFIC PROPERTIES INC., A DELAWARE CORPORATION IN THE DEED RECORDED
DECEMBER 26, 1996 AS INSTRUMENT NO. 96-472401 OFFICIAL RECORDS.

 

DIVISION B:

 

PARCEL 3:      (658-131-02)

 

GOVERNMENT TRACT 38, TOWNSHIP 11 NORTH, RANGE 20 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, AS PER
GOVERNMENT RESURVEY DATED SEPTEMBER 29, 1924.

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOW TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OR THE SUBSURFACE OF THE PROPERTY AS RESERVED BY SF PACIFIC
PROPERTIES, INC., A DELAWARE CORPORATION, RECORDED JANUARY 6, 1993, AS
INSTRUMENT NO. 93-000748, OFFICIAL RECORDS.

 

PARCEL 4:      (658-131-06)

 

GOVERNMENT TRACT 42, TOWNSHIP 11 NORTH, RANGE 20 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO
GOVERNMENT RESURVEY, DATED SEPTEMBER 29, 1924.

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOW TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OR THE SUBSURFACE OF THE PROPERTY AS RESERVED BY SF PACIFIC
PROPERTIES, INC., A DELAWARE CORPORATION, RECORDED JANUARY 6, 1993, AS
INSTRUMENT NO. 93-000748, OFFICIAL RECORDS.

 



A-1

 

 

PARCEL 5:      (568-341-07)

 

LOTS 1, 2, 3, 4 AND 5 AND THE NORTH 1/2 OF SECTION 29, TOWNSHIP 12 NORTH, RANGE
20 EAST, SAN BERNARDINO BASE AND MERIDIAN, IN THE COUNTY OF SAN BERNARDINO,
STATE OF CALIFORNIA, ACCORDING TO GOVERNMENT SURVEY.

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOW TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OR THE SUBSURFACE OF THE PROPERTY AS RESERVED BY SF PACIFIC
PROPERTIES, INC., A DELAWARE CORPORATION, RECORDED JANUARY 6, 1993, AS
INSTRUMENT NO. 93-000748, OFFICIAL RECORDS.

 

PARCEL 6:       (568-341-04)

 

LOTS 1, 2 AND 3 AND THE EAST 1/2 AND THE EAST 1/2 OF THE WEST 1/2 AND THE
SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 33, TOWNSHIP 12 NORTH, RANGE 20
EAST, SAN BERNARDINO BASE AND MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE
OF CALIFORNIA, ACCORDING TO GOVERNMENT SURVEY.

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOW TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAND
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OR THE SUBSURFACE OF THE PROPERTY AS RESERVED BY SF PACIFIC
PROPERTIES, INC., A DELAWARE CORPORATION, RECORDED JANUARY 6, 1993, AS
INSTRUMENT NO. 93-000748, OFFICIAL RECORDS.

 

PARCEL 7:      (658-141-04)

 

GOVERNMENT TRACT 39, TOWNSHIP 11 NORTH, RANGE 20 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO
GOVERNMENT RESURVEY DATED SEPTEMBER 29, 1924.

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOW TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OR THE SUBSURFACE OF THE PROPERTY AS RESERVED BY SF PACIFIC
PROPERTIES, INC., A DELAWARE CORPORATION, RECORDED JANUARY 6, 1993, AS
INSTRUMENT NO, 93-000748, OFFICIAL RECORDS.

 



A-2

 

 

PARCEL 8:      (659-061-16)

 

SECTION 13, TOWNSHIP 10 NORTH, RANGE 19 EAST, SAN BERNARDINO BASE AND MERIDIAN,
IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO GOVERNMENT
SURVEY. EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OF THE SUBSURFACE OF SAID LAND AS RESERVED IN THE DEED FROM
SF PACIFIC PROPERTIES INC., A DELAWARE CORPORATION, RECORDED SEPTEMBER 30, 1993
AS INSTRUMENT NO. 93-419956, OFFICIAL RECORDS.

 

PARCEL 9:      (659-051-07)

 

SECTION 25, TOWNSHIP 10 NORTH, RANGE 19 EAST, SAN BERNARDINO BASE AND MERIDIAN,
IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO GOVERNMENT
SURVEY.

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OF THE SUBSURFACE OF SAID LAND AS RESERVED IN THE DEED FROM
SF PACIFIC PROPERTIES INC., A DELAWARE CORPORATION, RECORDED SEPTEMBER 30, 1993
AS INSTRUMENT NO. 93-419956, OFFICIAL RECORDS.

 

PARCEL 10:      (659-081-03)

 

SECTION 21, TOWNSHIP 10 NORTH, RANGE 20 EAST, SAN BERNARDINO BASE AND MERIDIAN,
IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO GOVERNMENT
SURVEY.

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OF THE SUBSURFACE OF SAID LAND AS RESERVED IN THE DEED FROM
SF PACIFIC PROPERTIES INC., A DELAWARE CORPORATION, RECORDED SEPTEMBER 30, 1993
AS INSTRUMENT NO. 93-419956, OFFICIAL RECORDS.

 

PARCEL 11:      (659-081-25,26)

 

SECTION 29, TOWNSHIP 10 NORTH, RANGE 20 EAST, SAN BERNARDINO BASE AND MERIDIAN,
IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO GOVERNMENT
SURVEY.

 



A-3

 

 

EXCEPTING THEREFROM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL COAL,
HYDROCARBONS, GEOTHERMAL RESOURCES, PRECIOUS METALS ORES, BASE METALS ORES,
INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MINERALS, SAND, GRAVEL,
AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER, METALLIC OR
OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY, NOW KNOWN TO
EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE SURFACE OF SAID
LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH SUBSTANCE MAY
BE FOUND; HOWEVER, GRANTOR OR ITS SUCCESSORS AND ASSIGNS, SHALL NOT HAVE THE
RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE SURFACE OR
THE FIRST 300 FEET OF THE SUBSURFACE OF SAID LAND AS RESERVED IN THE DEED FROM
SF PACIFIC PROPERTIES INC., A DELAWARE CORPORATION, RECORDED SEPTEMBER 30, 1993
AS INSTRUMENT NO. 93-419956, OFFICIAL RECORDS.

 

EXCEPTING THEREFROM THAT PORTION OF SECTION 29 CONVEYED TO THE CALIFORNIA,
ARIZONA AND SANTA FE RAILWAY COMPANY, A CORPORATION, BY DEED RECORDED MARCH 16,
1914 IN BOOK 548, PAGE 29 OF DEEDS.

 

PARCEL 12:      (556-341-04)

 

PARCEL 4 OF PARCEL MAP NO. 10131, IN THE UNINCORPORATED AREA OF SAN BERNARDINO
COUNTY, AS PER PLAT RECORDED IN BOOK 108, OF PARCEL MAPS, PAGE 55, RECORDS OF
SAID COUNTY.

 

PARCEL 13:      (556-311-14,16)

 

SECTIONS 32 AND 34, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

PARCEL 14:      (556-311-52)

 

THE NORTHWEST ONE-QUARTER AND THE NORTHEAST ONE-QUARTER AND THE NORTH ONE-HALF
OF THE SOUTHWEST ONE-QUARTER AND THE NORTH ONE-HALF OF THE SOUTHEAST ONE-QUARTER
OF SECTION 21, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 15:      (556-291-10,11)

 

ALL OF SECTION 16, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM A RECTANGULAR PARCEL OF LAND IN THE NORTHEAST ONE-QUARTER OF
THE SOUTHEAST ONE-QUARTER OF SAID SECTION 16 DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE NORTHERN RIGHT OF WAY LINE OF THE CALIFORNIA,
ARIZONA AND SANTA FE RAILWAY COMPANY, DISTANT 86 FEET NORTHERLY, AT RIGHT ANGLES
FROM THE CENTER LINE OF WESTBOUND MAIN TRACT OF SAID RAILWAY COMPANY, SAID POINT
BEING 546.1 FEET WESTERLY ALONG SAID RIGHT OF WAY LINE FROM ITS INTERSECTION
WITH THE EAST LINE OF SAID SECTION 16, DISTANT 365.6 FEET SOUTH ON SAID EAST
LINE FROM THE EAST 1/4 CORNER OF SAID SECTION; THENCE WESTERLY ALONG SAID RIGHT
OF WAY LINE, 363 FEET; THENCE NORTHERLY AT RIGHT ANGLES, 120 FEET; THENCE
EASTERLY, PARALLEL WITH SAID NORTHERN RIGHT OF WAY LINE, 363 FEET; THENCE
SOUTHERLY AT RIGHT ANGLES, 120 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM A RECTANGULAR PARCEL OF LAND IN THE NORTHEAST
ONE-QUARTER OF THE SOUTHEAST ONE-QUARTER OF SECTION 16, TOWNSHIP 5 NORTH, RANGE
14 EAST, SAN BERNARDINO BASE AND MERIDIAN, DESCRIBED AS FOLLOWS:

 



A-4

 

 

BEGINNING AT A POINT IN THE NORTHERN RIGHT OF WAY LINE OF THE CALIFORNIA,
ARIZONA AND SANTA FE RAILWAY COMPANY, DISTANT 86 FEET NORTHERLY, AT RIGHT ANGLES
FROM THE CENTER LINE OF THE WESTBOUND MAIN TRACK OF SAID RAILWAY COMPANY, SAID
POINT BEING DISTANT 183.1 FEET WESTERLY ALONG SAID RIGHT OF WAY LINE FROM ITS
INTERSECTION WITH THE EAST LINE OF SAID SECTION 16, DISTANT 165.6 FEET SOUTH ON
SAID EAST LINE FROM THE EAST 1/4 CORNER OF SAID SECTION: THENCE WESTERLY ALONG
SAID RIGHT OF WAY LINE, 363 FEET TO THE SOUTHEAST CORNER OF THE LAND CONVEYED BY
W.F. ZIEGLER AND OLIVA M. ZIEGLER BY DEED RECORDED IN BOOK 677, PAGE 159,
OFFICIAL RECORDS; THENCE NORTHERLY AT RIGHT ANGLES ALONG THE EASTERLY LINE OF
THE LAND CONVEYED BY DEED JUST REFERRED TO, 120 FEET; THENCE EASTERLY, PARALLEL
WITH SAID NORTHERN RIGHT OF WAY LINE, 363 FEET; THENCE SOUTHERLY AT RIGHT
ANGLES, 120 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM:

 

FIRST: A STRIP OF LAND, 50 FEET WIDE, LYING SOUTH OF AND ADJACENT TO THE
SOUTHERN PACIFIC RAILWAY COMPANY’S 200-FOOT RIGHT OF WAY THROUGH SECTION 16,
TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO BASE AND MERIDIAN.

 

SECOND: A PIECE OR PARCEL OF LAND LYING IN THE SOUTHEAST ONE-QUARTER OF SAID
SECTION 16, BOUNDED AND DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE SOUTHERLY BOUNDARY OF THE ABOVE DESCRIBED PIECE OF
LAND, DISTANT 770 FEET WESTERLY ALONG SAID SOUTHERLY LINE FROM THE EAST LINE OF
SAID SECTION 16;

THENCE SOUTHWESTERLY ALONG SAID SOUTHERLY LINE FROM THE EAST LINE OF SAID
SECTION 16: THENCE SOUTHWESTERLY ON A CURVE CONCAVE SOUTHEASTERLY, WITH A RADIUS
OF 739.49 FEET, A DISTANCE OF 750 FEET; THENCE SOUTH 5° 24’ WEST, A DISTANCE OF
1481 FEET, MORE OR LESS, TO A POINT IN THE SOUTH LINE OF SAID SECTION 16; THENCE
WEST ALONG SAID SOUTH LINE, 50.2 FEET; THENCE NORTH 5° 24’ EAST, A DISTANCE OF
2389 FEET; THENCE NORTHWESTERLY ON A CURVE CONCAVE SOUTHWESTERLY WITH A RADIUS
OF 739.49 FEET, A DISTANCE OF 998 FEET, MORE OR LESS, TO A POINT IN THE
SOUTHERLY BOUNDARY LINE OF THE ABOVE FIRST DESCRIBED PIECE OF LAND; THENCE
EASTERLY ALONG SAID SOUTHERLY BOUNDARY LINE, A DISTANCE OF 975 FEET, MORE OR
LESS, TO THE POINT OF BEGINNING.

 

PARCEL 16:      (645-091-09)

 

THE WEST HALF OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF SECTION 12,
TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND MERIDIAN, IN THE COUNTY
OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM ONE-FOURTH OF ALL MINERALS, OIL, GAS, CARBON AND HYDROCARBON
SUBSTANCES ON AND UNDER SAID LAND, AS RESERVED IN THE DEED FROM HOMER S.
KNOWLES, ET UX., RECORDED JANUARY 13, 1958 IN BOOK 4410 PAGE 475 OFFICIAL
RECORDS.

 

ALSO EXCEPTING THEREFROM ONE-FOURTH OF ALL MINERALS, OIL, GAS, CARBON AND
HYDROCARBON SUBSTANCES ON AND UNDER SAID LAND, AS RESERVED IN THE DEED FROM JOAN
L. ZMINA, TRUSTEE, RECORDED OCTOBER 12, 1994 AS INSTRUMENT NO. 94-415289
OFFICIAL RECORDS.

 

PARCEL 17:      (645-121-06)

 

THE NORTH 1/2 OF THE NORTHWEST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 36, TOWNSHIP
2 NORTH, RANGE 18, EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 



A-5

 

 

ALSO EXCEPTING THEREFROM A STRIP OF LAND 200 FEET IN WIDTH IN THE SOUTHEAST
QUARTER OF SECTION 36, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND
MERIDIAN, LYING 100 FEET ON EACH SIDE OF THE FOLLOWING DESCRIBED CENTER LINE,
EXTENDED:

 

BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 36, SAID POINT BEING
LOCATED NORTH 46° 03’ WEST 45,738.1 FEET FROM THE SOUTHEAST CORNER OF SECTION
36, TOWNSHIP 1 NORTH, RANGE 19 EAST, SAN BERNARDINO MERIDIAN; THENCE NORTH 47°
57’ WEST 2500 FEET, MORE OR LESS, TO A POINT ON THE WEST LINE THE SOUTHEAST
QUARTER OF SECTION 36, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN,
AS GRANTED TO THE ARIZONA AND CALIFORNIA RAILWAY COMPANY BY PERMIT DATED
FEBRUARY 4, 1910, EXECUTED BY THE SURVEYOR GENERAL OF THE STATE OF CALIFORNIA
PURSUANT TO SECTION 478 OF THE CALIFORNIA CIVIL CODE.

 

PARCEL 18:      (645-271-03)

 

THE NORTH 1/2 OF THE NORTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE, AND
REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE SO
MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON, COMPLIANCE
WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF CHAPTER 5,
PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE STATE OF
CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF OFFICIAL
RECORDS, PAGE 174.

 

ALSO EXCEPT THOSE PORTIONS OF A STRIP OF LAND 400 FEET IN WIDTH WHICH ARE
LOCATED WITHIN THE NORTHWEST QUARTER AND THE SOUTHWEST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 16, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN,
CONTAINED BETWEEN TWO LINES DRAWN FROM THE NORTH LINE OF SAID SECTION 16, TO THE
SOUTH LINE OF SAID SECTION 16, ONE LINE BEING LOCATED 70 FEET NORTHWESTERLY FROM
AND THE OTHER LINE BEING LOCATED 330 FEET SOUTHEASTERLY FROM AND BOTH LINES
BEING PARALLEL TO THE FOLLOWING DESCRIBED LINE, EXTENDED:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED SOUTH 89° 42’ 40” EAST 1112.42 FEET FROM THE NORTHWEST CORNER OF SAID
SECTION 16; THENCE SOUTH 11° 10’ 04” WEST 5348.94 FEET, MORE OR LESS, TO A POINT
ON THE SOUTH LINE OF SAID SECTION WHICH IS LOCATED SOUTH 89° 14’ 56” EAST 147.60
FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 16, AS GRANTED TO THE
METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA BY INSTRUMENT DATED SEPTEMBER
15, 1934, EXECUTED ON BEHALF OF THE STATE OF CALIFORNIA BY THE CHIEF OF THE
DIVISION OF STATE LANDS PURSUANT TO THE PROVISIONS OF CHAPTER 507 OF THE
STATUTES OF CALIFORNIA, 1933.

 

PARCEL 19:      (645-271-11)

 

THE NORTH 1/2 OF THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 



A-6

 

 

ALSO EXCEPT THOSE PORTIONS OF A STRIP OF LAND 400 FEET IN WIDTH WHICH ARE
LOCATED WITHIN THE NORTHWEST QUARTER AND THE SOUTHWEST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 16, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN,
CONTAINED BETWEEN TWO LINES DRAWN FROM THE NORTH LINE OF SAID SECTION 16, TO THE
SOUTH LINE OF SAID SECTION 16, ONE LINE BEING LOCATED 70 FEET NORTHWESTERLY FROM
AND THE OTHER LINE BEING LOCATED 330 FEET SOUTHEASTERLY FROM THE BOTH LINES
BEING PARALLEL TO THE FOLLOWING DESCRIBED LINE, EXTENDED:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED SOUTH 89° 42’ 40” EAST 1112.42 FEET FROM THE NORTHWEST CORNER OF SAID
SECTION 16; THENCE SOUTH 110 10’ 04” WEST 5348.94 FEET, MORE OR LESS, TO A POINT
ON THE SOUTH LINE OF SAID SECTION WHICH IS LOCATED SOUTH 89° 14’ 56” EAST 147.60
FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 16, AS GRANTED TO THE
METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA BY INSTRUMENT DATED SEPTEMBER
15, 1934, EXECUTED ON BEHALF OF THE STATE OF CALIFORNIA BY THE CHIEF OF THE
DIVISION OF STATE LANDS PURSUANT TO THE PROVISIONS OF CHAPTER 507 OF THE
STATUTES OF CALIFORNIA, 1933.

 

ALSO EXCEPT THOSE PORTIONS OF A STRIP OF LAND 200 FEET IN WIDTH WHICH ARE
LOCATED WITHIN THE SOUTHWEST QUARTER OF THE NORTHWEST QUARTER AND THE SOUTHWEST
QUARTER OF THE SOUTHEAST QUARTER OF SECTION 16, TOWNSHIP 2 NORTH, RANGE 18 EAST,
SAN BERNARDINO MERIDIAN, LYING 100 FEET ON EACH SIDE OF THE FOLLOWING DESCRIBED
CENTER LINE EXTENDED:

 

BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED NORTH 46° 42” WEST 69,424.5 FEET FROM THE SOUTHEAST CORNER OF SECTION
36, TOWNSHIP 1 NORTH, RANGE 19 EAST, SAN BERNARDINO MERIDIAN;

 

THENCE NORTH 47° 57’ WEST 3879.8 FEET, MORE OR LESS, TO A POINT ON THE WEST LINE
OF SAID SECTION 16, AS GRANTED TO THE ARIZONA AND CALIFORNIA RAILWAY COMPANY BY
PERMIT DATED FEBRUARY 4, 1910, EXECUTED BY THE SURVEYOR GENERAL OF THE STATE OF
CALIFORNIA PURSUANT TO SECTION 478 OF THE CALIFORNIA CIVIL CODE.

 

PARCEL 20:      (645-271-13)

 

THE NORTH 1/2 OF THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE SO
MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON, COMPLIANCE
WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF CHAPTER 5,
PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE STATE OF
CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF OFFICIAL
RECORDS, PAGE 174.

 

PARCEL 21:      (645-271-23)

 

THE NORTH 1/2 OF THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 



A-7

 

 

ALSO EXCEPT THOSE PORTIONS OF A STRIP OF LAND 400 FEET IN WIDTH WHICH ARE
LOCATED WITHIN THE NORTHWEST QUARTER AND THE SOUTHWEST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 16, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN,
CONTAINED BETWEEN TWO LINES DRAWN FROM THE NORTH LINE OF SAID SECTION 16, TO THE
SOUTH LINE OF SAID SECTION 16, ONE LINE BEING LOCATED 70 FEET NORTHWESTERLY FROM
AND THE OTHER LINE BEING LOCATED 330 FEET SOUTHEASTERLY FROM AND BOTH LINES
BEING PARALLEL TO THE FOLLOWING DESCRIBED LINE, EXTENDED:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED SOUTH 89° 42 40” EAST 1112.42 FEET FROM THE NORTHWEST CORNER OF SAID
SECTION 16; THENCE SOUTH 11° 10’ 04” WEST 5348.94 FEET, MORE OR LESS, TO A POINT
ON THE SOUTH LINE OF SAID SECTION WHICH IS LOCATED SOUTH 89° 14’ 56” EAST 147.60
FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 16, AS GRANTED TO THE
METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA BY INSTRUMENT DATED SEPTEMBER
15, 1934, EXECUTED ON BEHALF OF THE STATE OF CALIFORNIA BY THE CHIEF OF THE
DIVISION OF STATE LANDS PURSUANT TO THE PROVISIONS OF CHAPTER 507 OF THE
STATUTES OF CALIFORNIA, 1933.

 

PARCEL 22:      (645-121-05)

 

THE NORTH 1/2 OF THE NORTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 36, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 

PARCEL 23:      (645-121-09)

 

THE NORTH 1/2 OF THE SOUTHEAST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 36, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 

ALSO EXCEPTING THEREFROM A STRIP OF LAND 200 FEET IN WIDTH IN THE SOUTHEAST
QUARTER OF SECTION 36, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND
MERIDIAN, LYING 100 FEET ON EACH SIDE OF THE FOLLOWING DESCRIBED CENTER LINE,
EXTENDED:

 

BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED NORTH 46° 03’ WEST 45,738,1 FEET FROM THE SOUTHEAST CORNER OF SECTION
36, TOWNSHIP 1 NORTH, RANGE 19 EAST, SAN BERNARDINO MERIDIAN; THENCE NORTH 47°
57’ WEST 2500 FEET, MORE OR LESS, TO A POINT ON THE WEST LINE OF THE SOUTHEAST
QUARTER OF SAID SECTION 36, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO
MERIDIAN, AS GRANTED TO THE ARIZONA AND CALIFORNIA RAILWAY COMPANY BY PERMIT
DATED FEBRUARY 4, 1910, EXECUTED BY THE SURVEYOR GENERAL OF THE STATE OF
CALIFORNIA PURSUANT TO SECTION 478 OF THE CALIFORNIA CIVIL CODE.

 



A-8

 

 

PARCEL 24:      (645-271-07)

 

THE SOUTH 1/2 OF THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 

PARCEL 25:      (645-271-15)

 

THE SOUTH 1/2 OF THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 

PARCEL 26:      (645-271-08)

 

THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 

PARCEL 27:      (645-271-05)

 

THE NORTH 1/2 OF THE NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER AND ALL
OTHER MINERAL DEPOSITS CONTAINED IN SAID LAND, TOGETHER WITH THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE,
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LAND, AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LAND AS MAY BE REQUIRED THEREFOR, UPON,
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED TO THE
STATE OF CALIFORNIA, BY PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, OF
OFFICIAL RECORDS, PAGE 174.

 



A-9

 

 

PARCEL 28:      (645-071-18)

 

ALL OF SECTION 36, TOWNSHIP 3 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO GOVERNMENT
SURVEY.

 

EXCEPTING THEREFROM ALL MINERALS AND MINERAL DEPOSITS, INCLUDING, BUT NOT
LIMITED TO, OIL AND GAS, OTHER GASES, INCLUDING BUT NOT LIMITED TO
NONHYDROCARBON AND GEOTHERMAL GASES, OIL SHALE, COAL, PHOSPHATE, ALUMINA,
SILICA, FOSSILS OF ALL GEOLOGICAL AGES, SODIUM, GOLD, SILVER, METALS AND THEIR
COMPOUNDS, ALKALI, ALKALI EARTH, SAND, CLAY, GRAVEL, SALTS AND MINERAL WATERS,
URANIUM, TRONA, AND GEOTHERMAL RESOURCES, TOGETHER WITH THE RIGHT OF THE STATE
OR PERSONS AUTHORIZED BY THE STATE TO PROSPECT FOR, DRILL FOR, EXTRACT, MINE AND
REMOVE SUCH DEPOSITS OR RESOURCES, AND TO OCCUPY AND USE SO MUCH OF THE SURFACE
OF THE LANDS AS MAY BE NECESSARY THEREFOR, AS RESERVED IN THE PATENT FROM THE
STATE OF CALIFORNIA, RECORDED MARCH 21, 1995 AS INSTRUMENT NO. 95-085121,
OFFICIAL RECORDS.

 

PARCEL 29:      (645-091-10)

 

THE EAST ONE-HALF OF THE NORTHWEST ONE-QUARTER OF THE NORTHWEST ONE-QUARTER
SECTION 12, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND MERIDIAN,
IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

EXCEPTING THEREFROM ONE-QUARTER OF ALL MINERALS, OIL, GAS, CARBONS AND
HYDROCARBON SUBSTANCES ON AND UNDER SAID LAND, AS RESERVED IN THE DEED FROM
HOMER S. KNOWLES, ETUX, RECORDED JANUARY 16, 1958 IN BOOK 4414 PAGE 237 OFFICIAL
RECORDS.

 

ALSO EXCEPTING THEREFROM ONE-FOURTH OF ALL MINERALS, OIL, GAS, CARBONS AND
HYDROCARBON SUBSTANCES ON AND UNDER SAID LAND, AS RESERVED IN THE DEED FROM
CAROL 0. ALLEN, ET AL., RECORDED OCTOBER 7, 1994 AS INSTRUMENT NO. 94-411051
OFFICIAL RECORDS.

 

PARCEL 30:      (645-091-06)

 

THE NORTH HALF OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER, SECTION 12,
TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND MERIDIAN, IN THE COUNTY
OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM 50% OF ALL OIL, GAS, MINERAL, URANIUM, AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER SAID LAND, AS RESERVED IN THE DEED RECORDED JUNE 7,
1962, IN BOOK 5712, PAGE 338, OFFICIAL RECORDS.

 

PARCEL 31:      (645-271-06)

 

THE NORTH 1/2 OF THE NORTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND MERIDIAN.

 

EXCEPTING THEREFROM ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD,
SILVER AND ALL OTHER MINERAL DEPOSITS, CONTAINED IN SAID LANDS, AND FURTHER
RESERVING TO THE STATE OF CALIFORNIA AND PERSONS AUTHORIZED BY THE STATE, THE
RIGHT TO DRILL FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS AND TO
PROSPECT FOR, MINE AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LANDS
AND TO OCCUPY AND USE SO MUCH OF THE SURFACE OF SAID LANDS AS MAY BE REQUIRED
THEREFOR, UPON COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND
LIMITATIONS OF CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS
RESERVED IN THE PATENT RECORDED APRIL 12, 1960 IN BOOK 5109, PAGE 174, OFFICIAL
RECORDS.

 



A-10

 

 

PARCEL 32:      (645-271-18)

 

THE SOUTH 1/2 OF THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND MERIDIAN.

 

EXCEPTING THEREFROM THOSE PORTIONS OF A STRIP OF LAND 400 FEET IN WIDTH WHICH
ARE LOCATED WITHIN THE NORTHWEST 1/4 AND THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4
OF SECTION 16, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND
MERIDIAN, CONTAINED BETWEEN TWO LINES DRAWN FROM THE NORTH LINE OF SAID SECTION
16 TO THE SOUTH LINE OF SAID SECTION 16, ONE BEING LOCATED 70 FEET NORTHWESTERLY
FROM AND THE OTHER LINE BEING LOCATED 330 FEET SOUTHWESTERLY FROM AND BOTH LINES
BEING PARALLEL TO THE FOLLOWING DESCRIBED LINE, EXTENDED:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED SOUTH 89° 42’ 40” EAST, 1112.42 FEET FROM THE NORTHWEST CORNER OF SAID
SECTION 16; THENCE SOUTH 11° 10’ 04” WEST, 5348.94 FEET, MORE OR LESS, TO A
POINT ON THE SOUTH LINE OF SAID SECTION, WHICH IS LOCATED SOUTH 89° 14’ 56”
EAST, 147.60 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 16, AS GRANTED TO
THE METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA, BY INSTRUMENT DATED
SEPTEMBER 15, 1934, RECORDED SEPTEMBER 26, 1954 IN BOOK 996, PAGE 160, OFFICIAL
RECORDS, EXECUTED ON BEHALF OF THE STATE OF CALIFORNIA BY THE CHIEF OF THE
DIVISION OF STATE LANDS PURSUANT TO THE PROVISIONS OF CHAPTER 507 OF THE
STATUTES OF CALIFORNIA, 1933.

 

EXCEPTING THEREFROM ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD,
SILVER AND ALL OTHER MINERAL DEPOSITS, CONTAINED IN SAID LANDS, AND FURTHER
RESERVING TO THE STATE OF CALIFORNIA AND PERSONS AUTHORIZED BY THE STATE, THE
RIGHT TO DRILL FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO
PROSPECT FOR, MINE AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LANDS
AND TO OCCUPY AND USE SO MUCH OF THE SURFACE OF SAID LANDS AS MAY BE REQUIRED
THEREFOR, UPON COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND
LIMITATIONS OF CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS
RESERVED IN THE PATENT RECORDED APRIL 12, 1960 IN BOOK 5109, PAGE 174, OFFICIAL
RECORDS.

 

PARCEL 33:      (645-271-10)

 

THE SOUTH 1/2 OF THE NORTHWEST 1/4 OF THE NORTHWEST 1/4 OF SECTION 16, TOWNSHIP
2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND MERIDIAN.

 

EXCEPTING THEREFROM THOSE PORTIONS OF A STRIP OF LAND 400 FEET IN WIDTH WHICH
ARE LOCATED WITHIN THE NORTHWEST 1/4 AND THE SOUTHWEST 1/4 OF THE SOUTHWEST 1/4
OF SECTION 16, TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND
MERIDIAN, CONTAINED BETWEEN TWO LINES DRAWN FROM THE NORTH LINE OF SAID SECTION
16 TO THE SOUTH LINE OF SAID SECTION 16, ONE LINE BEING LOCATED 70 FEET
NORTHWESTERLY FROM AND THE OTHER BEING LOCATED 330 FEET SOUTHWESTERLY FROM AND
BOTH LINES BEING PARALLEL TO THE FOLLOWING DESCRIBED LINE, EXTENDED:

 

BEGINNING AT A POINT ON THE NORTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED SOUTH 89° 42 40” EAST, 1112.42 FEET FROM THE NORTHWEST CORNER OF SAID
SECTION 16; THENCE SOUTH 11° 10’ 04” WEST, 5348.94 FEET, MORE OR LESS, TO A
POINT ON THE SOUTH LINE OF SAID SECTION, WHICH IS LOCATED SOUTH 89° 14’ 56”
EAST, 147,60 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION 16, AS GRANTED TO
THE METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA, BY INSTRUMENT DATED
SEPTEMBER 15, 1934, RECORDED SEPTEMBER 26, 1954 IN BOOK 996, PAGE 160, OFFICIAL
RECORDS EXECUTED ON BEHALF OF THE STATE OF CALIFORNIA BY THE CHIEF OF THE
DIVISION OF STATE LANDS PURSUANT TO THE PROVISIONS OF CHAPTER 507 OF THE
STATUTES OF CALIFORNIA, 1933.

 

FURTHER EXCEPTING THEREFROM THOSE PORTIONS OF A STRIP OF LAND 200 FEET IN WIDTH
WHICH ARE LOCATED WITHIN THE SOUTHWEST 1/4 OF THE NORTHWEST 1/4 AND THE
SOUTHWEST 1/4 OF THE SOUTHEAST 1/4 OF SECTION 16, TOWNSHIP 2 NORTH, RANGE 18
EAST, SAN BERNARDINO BASE AND MERIDIAN, LYING 100 FEET ON EACH SIDE OF THE
FOLLOWING DESCRIBED CENTER LINE, EXTENDED:

 

BEGINNING AT A POINT ON THE SOUTH LINE OF SAID SECTION 16, SAID POINT BEING
LOCATED NORTH 46° 42’ WEST, 69,424.5 FEET FROM THE SOUTHEAST CORNER OF SECTION
36, TOWNSHIP 1 NORTH, RANGE 19 EAST, SAN BERNARDINO BASE AND MERIDIAN; THENCE
NORTH 47° 57’ WEST, 3879,8 FEET, MORE OR LESS, TO A POINT ON THE WEST LINE OF
SAID SECTION 16, AS GRANTED TO THE ARIZONA AND CALIFORNIA RAILWAY COMPANY BY
PERMIT DATED FEBRUARY 4, 1910, EXECUTED BY THE SURVEYOR GENERAL OF THE STATE OF
CALIFORNIA, PURSUANT TO SECTION 478 OF THE CALIFORNIA CIVIL CODE.

 



A-11

 

 

EXCEPTING THEREFROM ALL OIL, GAS, OIL, SHALE, COAL, PHOSPHATE, SODIUM, GOLD,
SILVER AND ALL OTHER MINERAL DEPOSITS, CONTAINED IN SAID LANDS, AND FURTHER
RESERVING TO THE STATE OF CALIFORNIA AND PERSONS AUTHORIZED BY THE STATE, THE
RIGHT TO DRILL FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO
PROSPECT FOR, MINE AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LANDS
AND TO OCCUPY AND USE SO MUCH OF THE SURFACE OF SAID LANDS AS MAY BE REQUIRED
THEREFOR, UPON COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND
LIMITATIONS OF CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS
RESERVED IN THE PATENT RECORDED APRIL 12, 1960 IN BOOK 5109, PAGE 174, OFFICIAL
RECORDS.

 

PARCEL 34:      (645-101-04)

 

THE NORTH ONE-HALF OF THE NORTHEAST ONE-QUARTER OF SECTION 23, TOWNSHIP 2 NORTH,
RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE
OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

PARCEL 35:      (645-271-16)

 

THE SOUTH HALF OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SECTION 16,
TOWNSHIP 2 NORTH, RANGE 18 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN
BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF ON FILE
IN THE DISTRICT LAND OFFICE.

 

EXCEPT THEREFROM ALL OIL, GAS, OIL SHALE, COAL, PHOSPHATE, SODIUM, GOLD, SILVER
AND ALL OTHER MINERAL DEPOSITS, CONTAINED IN SAID LAND, AND FURTHER RESERVING TO
THE STATE OF CALIFORNIA AND PERSONS AUTHORIZED BY THE STATE, THE RIGHT TO DRILL
FOR AND EXTRACT SUCH DEPOSITS OF OIL AND GAS, OR GAS, AND TO PROSPECT FOR, MINE
AND REMOVE SUCH DEPOSITS OF OTHER MINERALS FROM SAID LANDS AND TO OCCUPY AND USE
SO MUCH OF THE SURFACE OF SAID LANDS AS MAY BE REQUIRED THEREFOR, UPON
COMPLIANCE WITH THE CONDITIONS AND SUBJECT TO THE PROVISIONS AND LIMITATIONS OF
CHAPTER 5, PART I, DIVISION 6 OF THE PUBLIC RESOURCES CODE, AS RESERVED IN THE
PATENT RECORDED APRIL 12, 1960, IN BOOK 5109, PAGE 174, OFFICIAL RECORDS.

 

DIVISION C:

 

PARCEL 36:      (556-271-06)

 

SECTION 1, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 37:      (556-271-25, 26)

 

SECTION 13, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA, AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED MARCH 16, 1914 IN BOOK 548, OF DEEDS, PAGE 29.

 

ALSO EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED NOVEMBER 26, 1913 IN BOOK 542 OF DEEDS, PAGE 1.

 

PARCEL 38:      (556-321-18)

 

SECTION 13, TOWNSHIP 4 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 



A-12

 

 

PARCEL 39:      (556-281-02,12)

 

SECTIONS 5 AND 9, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

PARCEL 40:      (556-301-06,07)

 

SECTION 13, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA, AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED MARCH 16, 1914 IN BOOK 548, OF DEEDS, PAGE 29.
ALSO EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED NOVEMBER 26, 1913 IN BOOK 542, OF DEEDS, PAGE
1.

 

ALSO EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED AUGUST 8, 1936 IN BOOK 1155, PAGE 155 OF
OFFICIAL RECORDS.

 

PARCEL 41:      (556-311-17,41)

 

SECTIONS 25 AND 35, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF. EXCEPT FROM SAID SECTION 25 THAT PORTION CONVEYED TO CALIFORNIA,
ARIZONA, AND SANTA FE RAILWAY COMPANY BY DEED RECORDED JULY 18, 1914, IN BOOK
554 OF DEEDS, PAGE 155.

 

PARCEL 42:      (653-021-14)

 

SECTION 17, TOWNSHIP 4 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 43:      (653-041-23,24)

 

SECTION 5, TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED MARCH 16, 1914 IN BOOK 548, OF DEEDS, PAGE 29.

 

PARCEL 44:      (653-041-10)

 

THE NORTH ONE-HALF AND THE WEST ONE-HALF OF THE WEST ONE-HALF OF THE NORTHWEST
ONE-QUARTER OF THE SOUTHWEST ONE-QUARTER AND THE NORTHEAST ONE-QUARTER OF THE
SOUTHEAST ONE-QUARTER AND THE SOUTHWEST ONE-QUARTER OF THE SOUTHEAST ONE-QUARTER
AND THE EAST ONE-HALF OF THE NORTHWEST ONE-QUARTER OF THE SOUTHEAST ONE-QUARTER.
AND THE EAST ONE-HALF OF THE WEST ONE-HALF OF THE NORTHWEST ONE-QUARTER OF THE
SOUTHEAST ONE-QUARTER OF ALL IN SECTION 9, TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN
BERNARDINO MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA,
ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM ALL MINERALS AND MINERAL RIGHTS, INTERESTS, AND ROYALTIES,
INCLUDING, WITHOUT LIMITING THE GENERALITY THEREOF, ALL OIL GAS AND OTHER
HYDROCARBON SUBSTANCES, AS WELL AS ALL GEOTHERMAL RESOURCES, AND METALLIC OR
OTHER SOLID MINERALS, TOGETHER WITH THE EXCLUSIVE AND PERPETUAL RIGHT OF
GRANTOR, ITS SUCCESSORS, ASSIGNS AND LESSEES, OF INGRESS AND EGRESS IN, UPON AND
OVER SAID LAND TO EXPLORE FOR, EXTRACT, STORE, REFINE, PROCESS, AND REMOVE THE
SAME, AND MAKE SUCH USE OF SAID LAND AS IS NECESSARY OR USEFUL IN CONNECTION
THEREWITH, TOGETHER WITH THE RIGHT TO USE SUCH WATER AS MAY BE FOUND ON OR
BENEATH SAID LAND FOR EXTRACTION OR PROCESS ION OF SUCH MINERALS AS MAY BE FOUND
THEREON. GRANTOR COVENANTS AND AGREES THAT IT WILL COMPENSATE THE OWNER OF THE
SURFACE OF SAID LAND FOR SUCK PORTION THEREOF AS MAY BE TAKEN OR DAMAGED BY
EXERCISE OF THE RIGHTS RETAINED BY GRANTOR, SUCH COMPENSATION TO BE AN AMOUNT
EQUAL TO THE DIMINUTION OF THE FAIR MARKET VALUE OF SAID SURFACE ESTATE SO TAKEN
OR DAMAGED, WHICH IN THE ABSENCE OF AGREEMENT, SHALL BE DETERMINED BY THE
SUPERIOR COURT OF THE COUNTY IN WHICH SAID LAND IS LOCATED, IN THE MANNER
PRESCRIBED FOR DETERMINATION OF VALUES OF REAL PROPERTY BEING ACQUIRED THROUGH
EXERCISE OF THE POWER OF EMINENT DOMAIN, AS RESERVED IN THE DEED FROM SANTA FE
PACIFIC REALTY CORPORATION, RECORDED OCTOBER 14, 1988, AS INSTRUMENT NO.
88-346016, OFFICIAL RECORDS.

 



A-13

 

 

PARCEL 45:      (653-041-16)

 

SECTION 17, TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 46:      (654-031-02,03)

 

SECTION 1, TOWNSHIP 6 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPT THEREFROM THE SOUTHEAST ONE-QUARTER OF THE NORTHEAST ONE-QUARTER OF THE
NORTHEAST ONE-QUARTER OF SAID SECTION 1.

 

PARCEL 47:      (654-021-27,28)

 

THE WEST ONE-HALF OF SECTION 13, TOWNSHIP 6 NORTH, RANGE 15 EAST, SAN BERNARDINO
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA, AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED MARCH 16, 1914 IN BOOK 548, OF DEEDS, PAGE 29.

 

ALSO EXCEPT THEREFROM THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA AND SANTA FE
RAILWAY COMPANY BY DEED RECORDED NOVEMBER 26, 1913 IN BOOK 542, OF DEEDS, PAGE
1.

 

PARCEL 48:      (654-011-03,11,21,22)

 

SECTIONS 21, 29 AND 33, TOWNSHIP 6 NORTH, RANGE 15 EAST, SAN BERNARDINO
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

EXCEPT FROM SAID SECTION 33 THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA, AND
SANTA FE RAILWAY COMPANY BY DEED RECORDED MARCH 16, 1914, IN BOOK 548, OF DEEDS,
PAGE 29.

 

PARCEL 49:      (556-321-03)

 

SECTION 4, TOWNSHIP 4 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 50:      (653-041-13)

 

SECTION 8, TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPTING THEREFROM ANY PORTION OF THE ABOVE DESCRIBED PARCELS OF LAND LYING
WITHIN THE 200 FOOT RIGHT OF WAY GRANTED TO SOUTHERN PACIFIC RAILROAD COMPANY BY
ACT OF CONGRESS APPROVED JULY 27, 1866.

 

EXCEPT ALL MINERAL AND MINERAL RIGHTS AS MORE FULLY SET FORTH IN THE DEED FROM
SANTA FE PACIFIC REALTY CORPORATION, A DELAWARE CORPORATION, AS SUCCESSOR IN
INTEREST TO SOUTHERN PACIFIC LAND COMPANY, A CALIFORNIA CORPORATION, RECORDED
OCTOBER 14, 1988 AS INSTRUMENT NO. 88-346016 OF OFFICIAL RECORDS.

 



A-14

 

 

SAID DEED RECITES THE FOLLOWING:

 

GRANTOR EXCEPTS FROM SECTION 9, TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN BERNARDINO
MERIDIAN, AND RESERVES UNTO ITSELF, ITS SUCCESSORS AND ASSIGNS ALL MINERALS AND
MINERAL RIGHTS, INTERESTS, AND ROYALTIES, INCLUDING, WITHOUT LIMITING THE
GENERALITY THEREOF, ALL OIL GAS AND OTHER HYDROCARBON SUBSTANCES, AS WELL AS ALL
GEOTHERMAL RESOURCES, AND METALLIC OR OTHER SOLID MINERALS, TOGETHER WITH THE
EXCLUSIVE AND PERPETUAL RIGHT OF GRANTOR, ITS SUCCESSORS, ASSIGNS AND LESSEES,
OF INGRESS AND EGRESS IN, UPON AND OVER SAID LAND TO EXPLORE FOR, EXTRACT,
STORE, REFINE, PROCESS, AND REMOVE THE SAME, AND MAKE SUCH USE OF SAID LAND AS
IS NECESSARY OR USEFUL IN CONNECTION THEREWITH, TOGETHER WITH THE RIGHT TO USE
SUCH WATER AS MAY BE FOUND ON OR BENEATH SAID LAND FOR EXTRACTION OR PROCESSING
OF SUCH MINERALS AS MAY BE FOUND THEREON. GRANTOR COVENANTS AND AGREES THAT IT
WILL COMPENSATE THE OWNER OF THE SURFACE OF SAID LAND FOR SUCH PORTION THEREOF
AS MAY BE TAKEN OR DAMAGED BY EXERCISE OF THE RIGHTS RETAINED BY GRANTOR, SUCH
COMPENSATION TO BE AN AMOUNT EQUAL TO THE DIMINUTION OF THE FAIR MARKET VALUE OF
SAID SURFACE ESTATE SO TAKEN OR DAMAGED, WHICH IN THE ABSENCE OF AGREEMENT,
SHALL BE DETERMINED BY THE SUPERIOR COURT OF THE COUNTY IN WHICH SAID LAND IS
LOCATED, IN THE MANNER PRESCRIBED FOR DETERMINATION OF VALUES OF REAL PROPERTY
BEING ACQUIRED THROUGH EXERCISE OF THE POWER OF EMINENT DOMAIN.

 

PARCEL 51:      (556-321-04)

 

SECTION 3, TOWNSHIP 4 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 52:      (556-281-13,17,19,20; 556-311-01,02,05,06,10,11,47)

 

SECTIONS 8, 17, 18, 19, 20, 23, 24, THE NORTHEAST ONE-QUARTER, THE WEST ONE-HALF
AND THE NORTH ONE-HALF OF THE SOUTHEAST ONE-QUARTER OF SECTION 26 AND SECTIONS
28 AND 29, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPTING FROM SAID SECTION 17 THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA AND
SANTA FE RAILWAY COMPANY BY DEED RECORDED AUGUST 16, 1914 IN BOOK 548 OF DEEDS,
PAGE 29.

 

ALSO EXCEPT FROM SAID SECTION 17 THAT PORTION CONVEYED TO CALIFORNIA, ARIZONA
AND SANTA FE RAILWAY COMPANY BY DEED RECORDED NOVEMBER 26, 1913 IN BOOK 542, OF
DEEDS, PAGE 1.

 

EXCEPTING THEREFROM ANY PORTION OF THE ABOVE DESCRIBED PARCELS OF LAND LYING
WITHIN THE 200 FOOT RIGHT OF WAY GRANTED TO SOUTHERN PACIFIC RAILROAD COMPANY BY
ACT OF CONGRESS APPROVED JULY 27, 1866.

 

PARCEL 53:      (653-041-15)

 

SECTION 18, TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPTING THEREFROM ANY PORTION OF THE ABOVE DESCRIBED LAND LYING WITHIN THE 200
FOOT RIGHT OF WAY GRANTED TO SOUTHERN PACIFIC RAILROAD COMPANY BY ACT OF
CONGRESS APPROVED JULY 27, 1866.

 

PARCEL 54:      (558-181-04)

 

THE SOUTH 1/2 OF THE SOUTHWEST 1/4 OF THE NORTHEAST 1/4 AND THE SOUTHWEST 1/4 OF
THE SOUTHEAST 1/4 OF THE NORTHEAST 1/4 OF SECTION 31, TOWNSHIP 6 NORTH, RANGE 14
EAST, SAN BERNARDINO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT OF SAID
LAND.

 



A-15

 

 

DIVISION D:

 

PARCEL 55:      (556-311-49)

 

THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 21, TOWNSHIP 5 NORTH,
RANGE 14 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE
OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

DIVISION E:

 

PARCEL 56:      (556-341-01,02,03,05 TO 08; 556-351-01 TO 08)

 

PARCELS 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 AND 16 OF PARCEL MAPS NO.
10131, IN THE UNINCORPORATED AREA OF SAN BERNARDINO COUNTY, AS PER PLAT RECORDED
IN BOOK 108, OF PARCEL MAPS, PAGE 55, RECORDS, RECORDS OF SAID COUNTY.

 

PARCEL 57:      (556-311-53)

 

THE SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 21, TOWNSHIP 5 NORTH, RANGE
14 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF
CALIFORNIA ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

PARCEL 58:      (556-321-02,06,10; 556-321-05)

 

SECTIONS 1, 5 AND 9, TOWNSHIP 4 NORTH, RANGE 14 EAST, SAN BERNARDINO MERIDIAN,
IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF, AND SECTION 2, TOWNSHIP 4 NORTH, RANGE 14 EAST, SAN BERNARDINO
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

DIVISION G:

 

PARCEL 59:      (659-241-02)

 

SECTION 17, TOWNSHIP 10 NORTH, RANGE 21 EAST, SAN BERNARDINO BASE AND MERIDIAN,
IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

EXCEPTING THEREFROM THE LAND OF THE ATCHISON, TOPEKA AND SANTA FE RAILWAY
COMPANY AS THE SAME WAS DESCRIBED IN THE DEEDS RECORDED MARCH 16, 1914 IN BOOK
348, PAGE 29 OF DEEDS, DECEMBER 28, 1911 IN BOOK 496, PAGE 169 OF DEEDS AND
NOVEMBER 26, 1913 IN BOOK 542, PAGE 1 OF DEEDS, RECORDS OF SAID COUNTY.

 

EXCEPT THE FOLLOWING AS RESERVED IN THE DEED FROM SF PACIFIC PROPERTIES INC.
RECORDED JUNE 18, 1999 AS INSTRUMENT NO. 260205 ALL RIGHT, TITLE AND INTEREST IN
AND TO ALL MINERALS AND MINERAL RIGHTS, INCLUDING, WITHOUT LIMITATION, OIL, GAS
AND OTHER HYDROCARBONS, COAL, GEOTHERMAL RESOURCES, PRECIOUS METAL ORES, BASE
METAL ORES, INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MATERIALS,
SAND, GRAVEL, AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER,
METALLIC OR OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY,
NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE
SURFACE OF SAID LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH
SUBSTANCE MAY BE FOUND; HOWEVER, GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL NOT
HAVE THE RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE
SURFACE OR THE FIRST 300 FEET OF THE SUBSURFACE OF THE PROPERTY IN CONNECTION
THEREWITH. GRANTOR HEREBY ACKNOWLEDGES AND AGREES THAT THE FOREGOING RESERVATION
SHALL NOT BE DEEMED TO LIMIT THE RIGHT OF GRANTEE TO EXTRACT WATER FROM THE
PROPERTY WHICH MAY INCLUDE THE INCIDENTAL EXTRACTION OF MINERALS, SAND, GRAVEL
OR OTHER MATERIALS IN CONNECTION WITH THE EXTRACTION OF WATER.

 

PARCEL 60:      (659-181-03)

 

SECTION 5 IN TOWNSHIP 10 NORTH, RANGE 21 EAST, SAN BERNARDINO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.

 



A-16

 

 

EXCEPT THE FOLLOWING AS RESERVED IN THE DEED FROM SF PACIFIC PROPERTIES INC.
RECORDED JUNE 18, 1999 AS INSTRUMENT NO. 260205 ALL RIGHT, TITLE AND INTEREST IN
AND TO ALL MINERALS AND MINERAL RIGHTS, INCLUDING, WITHOUT LIMITATION, OIL, GAS
AND OTHER HYDROCARBONS, COAL, GEOTHERMAL RESOURCES, PRECIOUS METAL ORES, BASE
METAL ORES, INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MATERIALS,
SAND, GRAVEL, AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER,
METALLIC OR OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY,
NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE
SURFACE OF SAID LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH
SUBSTANCE MAY BE FOUND; HOWEVER, GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL NOT
HAVE THE RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE
SURFACE OR THE FIRST 300 FEET OF THE SUBSURFACE OF THE PROPERTY IN CONNECTION
THEREWITH. GRANTOR HEREBY ACKNOWLEDGES AND AGREES THAT THE FOREGOING RESERVATION
SHALL NOT BE DEEMED TO LIMIT THE RIGHT OF GRANTEE TO EXTRACT WATER FROM THE
PROPERTY WHICH MAY INCLUDE THE INCIDENTAL EXTRACTION OF MINERALS, SAND, GRAVEL
OR OTHER MATERIALS IN CONNECTION WITH THE EXTRACTION OF WATER.

 

PARCEL 61:      (659-181-06)

 

SECTION 9 IN TOWNSHIP 10 NORTH, RANGE 21 EAST, SAN BERNARDINO BASE AND MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPT THE FOLLOWING AS RESERVED IN THE DEED FROM SF PACIFIC PROPERTIES INC.
RECORDED JUNE 18, 1999 AS INSTRUMENT NO. 260205 ALL RIGHT, TITLE AND INTEREST IN
AND TO ALL MINERALS AND MINERAL RIGHTS, INCLUDING, WITHOUT LIMITATION, OIL, GAS
AND OTHER HYDROCARBONS, COAL, GEOTHERMAL RESOURCES, PRECIOUS METAL ORES, BASE
METAL ORES, INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MATERIALS,
SAND, GRAVEL, AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER,
METALLIC OR OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY,
NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE
SURFACE OF SAID LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH
SUBSTANCE MAY BE FOUND; HOWEVER, GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL NOT
HAVE THE RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE
SURFACE OR THE FIRST 300 FEET OF THE SUBSURFACE OF THE PROPERTY IN CONNECTION
THEREWITH. GRANTOR HEREBY ACKNOWLEDGES AND AGREES THAT THE FOREGOING RESERVATION
SHALL NOT BE DEEMED TO LIMIT THE RIGHT OF GRANTEE TO EXTRACT WATER FROM THE
PROPERTY WHICH MAY INCLUDE THE INCIDENTAL EXTRACTION OF MINERALS, SAND, GRAVEL
OR OTHER MATERIALS IN CONNECTION WITH THE EXTRACTION OF WATER.

 

PARCEL 62:      (659-241-16,17)

 

SECTION 21 IN TOWNSHIP 10 NORTH, RANGE 21 EAST, SAN BERNARDINO BASE AND
MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPT THEREFROM THOSE PORTIONS OF SECTION 21 DESCRIBED AS PARCEL NOS. 5 AND 6
IN THE DEED TO THE CALIFORNIA, ARIZONA AND SANTA FE RAILWAY COMPANY, A
CORPORATION, RECORDED NOVEMBER 26, 1913 IN BOOK 542, PAGE 1 OF DEEDS IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

ALSO EXCEPT THEREFROM THOSE PORTIONS INCLUDED WITHIN THE LINES OF THAT CERTAIN
RAILROAD RIGHT OF WAY, 200 FEET IN WIDTH, AND THE ‘STATION GROUNDS AT IBIS,
ORIGINALLY IBEX,” AS DESCRIBED IN THE DEED TO THE CALIFORNIA, ARIZONA AND SANTA
FE RAILWAY COMPANY, A CALIFORNIA CORPORATION, RECORDED MARCH 15, 1914 IN BOOK
548, PAGE 29 OF SAID DEEDS.

 

ALSO EXCEPT THEREFROM THAT PORTION DESCRIBED IN THE DEED TO THE CALIFORNIA,
ARIZONA AND SANTA FE RAILWAY COMPANY, A CORPORATION, RECORDED JULY 1, 1952 IN
BOOK 2977, PAGE 469 OF OFFICIAL RECORDS IN SAID OFFICE OF THE COUNTY RECORDER.

 



A-17

 

 

EXCEPT THE FOLLOWING AS RESERVED IN THE DEED FROM SF PACIFIC PROPERTIES INC.
RECORDED JUNE 18, 1999 AS INSTRUMENT NO. 260205. ALL RIGHT, TITLE AND INTEREST
IN AND TO ALL MINERALS AND MINERAL RIGHTS, INCLUDING, WITHOUT LIMITATION, OIL,
GAS AND OTHER HYDROCARBONS, COAL, GEOTHERMAL RESOURCES, PRECIOUS METAL ORES,
BASE METAL ORES, INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE
MATERIALS, SAND, GRAVEL, AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND
CHARACTER, METALLIC OR OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR
INDUSTRY, NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING
THE SURFACE OF SAID LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY
SUCH SUBSTANCE MAY BE FOUND; HOWEVER, GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL
NOT HAVE THE RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE
SURFACE OR THE FIRST 300 FEET OF THE SUBSURFACE OF THE PROPERTY IN CONNECTION
THEREWITH, GRANTOR HEREBY ACKNOWLEDGES AND AGREES THAT THE FOREGOING RESERVATION
SHALL NOT BE DEEMED TO LIMIT THE RIGHT OF GRANTEE TO EXTRACT WATER FROM THE
PROPERTY WHICH MAY INCLUDE THE INCIDENTAL EXTRACTION OF MINERALS, SAND, GRAVEL
OR OTHER MATERIALS IN CONNECTION WITH THE EXTRACTION OF WATER.

 

PARCEL 63:      (659-171-10)

 

SECTION 29 IN TOWNSHIP 10 NORTH, RANGE 21 EAST, SAN BERNARDINO BASE AND
MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF.

 

EXCEPT THE FOLLOWING AS RESERVED IN THE DEED FROM SF PACIFIC PROPERTIES INC.
RECORDED JUNE 18, 1999 AS INSTRUMENT NO. 260205 ALL RIGHT, TITLE AND INTEREST IN
AND TO ALL MINERALS AND MINERAL RIGHTS, INCLUDING, WITHOUT LIMITATION, OIL, GAS
AND OTHER HYDROCARBONS, COAL, GEOTHERMAL RESOURCES, PRECIOUS METAL ORES, BASE
METAL ORES, INDUSTRIAL-GRADE SILICATES AND CARBONATES, FISSIONABLE MATERIALS,
SAND, GRAVEL, AGGREGATES, AND ALL OTHER MINERALS OF EVERY KIND AND CHARACTER,
METALLIC OR OTHERWISE, WHETHER OR NOT PRESENTLY KNOWN TO SCIENCE OR INDUSTRY,
NOW KNOWN TO EXIST OR HEREAFTER DISCOVERED UPON, WITHIN OR UNDERLYING THE
SURFACE OF SAID LAND REGARDLESS OF THE DEPTH BELOW THE SURFACE AT WHICH ANY SUCH
SUBSTANCE MAY BE FOUND; HOWEVER, GRANTOR, ITS SUCCESSORS AND ASSIGNS, SHALL NOT
HAVE THE RIGHT FOR ANY PURPOSE WHATSOEVER TO ENTER UPON, INTO OR THROUGH THE
SURFACE OR THE FIRST 300 FEET OF THE SUBSURFACE OF THE PROPERTY IN CONNECTION
THEREWITH. GRANTOR HEREBY ACKNOWLEDGES AND AGREES THAT THE FOREGOING RESERVATION
SHALL NOT BE DEEMED TO LIMIT THE RIGHT OF GRANTEE TO EXTRACT WATER FROM THE
PROPERTY WHICH MAY INCLUDE THE INCIDENTAL EXTRACTION OF MINERALS, SAND, GRAVEL
OR OTHER MATERIALS IN CONNECTION WITH THE EXTRACTION OF WATER.

 

DIVISION F:

 

PARCEL 1: (0556-271-02-0-000)

 

ALL OF SECTION 5, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

PARCEL 2: (0556-271-10-0-000)

 

SECTION 9, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPTING THEREFROM THAT PORTION OF THE SOUTH ONE-HALF OF THE SOUTHEAST
ONE-QUARTER OF SECTION 9, TOWNSHIP 5 NORTH, RANGE 13 EAST, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE SOUTH LINE OF SAID SECTION 9, 167 FEET WEST FROM THE
SOUTHEAST CORNER OF SAID SECTION 9; THENCE NORTH 52º 34’ WEST 1650 FEET; THENCE
SOUTH 25º 51’ WEST 1114.4 FEET TO A POINT IN THE SAID SOUTH LINE OF SECTION 9;
THENCE EAST, ALONG SAID SOUTH LINE 1795.1 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION OF THE SOUTHWEST ONE-QUARTER OF THE
SOUTHEAST ONE-QUARTER AND OF THE SOUTHEAST ONE-QUARTER OF THE SOUTHWEST
ONE-QUARTER OF SECTION 9, TOWNSHIP 5 NORTH, RANGE 13 EAST, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE NORTHERN RIGHT OF WAY LINE OF SAID RAILWAY COMPANY,
100 FEET NORTHERLY FROM AND AT RIGHT ANGLES TO THE CENTER LINE OF SAID RAILWAY
COMPANY’S TRAIN TRACK, AT ENGINEER’S STATION 4495 PLUS 25.7; THENCE NORTH 28º
55’ EAST, 1132.4 FEET; THENCE SOUTH 47º 34’ EAST, 1720 FEET, MORE OR LESS, TO
THE SOUTH LINE OF SAID SECTION 9; THENCE WESTERLY, ALONG SAID SOUTH LINE OF SAID
NORTHERN RIGHT OF WAY LINE, TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION OF THE SOUTH ONE-HALF OF THE SOUTHWEST
ONE-QUARTER AND THE NORTHWEST ONE-QUARTER OF THE SOUTHWEST ONE-QUARTER OF
SECTION 9, TOWNSHIP 5 NORTH, RANGE 13 EAST, DESCRIBED AS FOLLOWS:

 



A-18

 

 

BEGINNING AT A POINT IN THE NORTHERN RIGHT OF WAY LINE OF SAID RAILWAY COMPANY,
100 FEET NORTHERLY FROM AND AT RIGHT ANGLES TO THE CENTER LINE OF SAID RAILWAY
COMPANY’S MAIN TRACK AT ENGINEER’S STATION 4465 PLUS 25.7; THENCE NORTH 38º 39’
WEST, 2360 FEET, MORE OR LESS, TO A POINT IN THE WEST LINE OF SAID SECTION 9;
THENCE SOUTH, ALONG SAID WEST LINE, TO AN INTERSECTION WITH THE NORTHERN
BOUNDARY OF SAID RAILWAY COMPANY’S STATION GROUNDS AT OLD BENGAL; THENCE SOUTH
84º 39’ EAST, 759.4 FEET, MORE OR LESS, ALONG SAID NORTHERN BOUNDARY TO THE
NORTHEAST CORNER OF SAID STATION GROUNDS, 200 FEET, NORTHERLY AT RIGHT ANGLES
FROM THE CENTER LINE OF SAID RAILWAY COMPANY’S MAIN TRACK AT ENGINEER’S STATION
4492 PLUS 50; THENCE SOUTH 5º 21’ WEST, 100 FEET, ALONG THE EASTERLY BOUNDARY OF
SAID STATION GROUNDS, TO SAID NORTHERN RIGHT OF WAY LINE; THENCE SOUTH 84º 39’
EAST ALONG SAID RIGHT OF WAY LINE, 724.3 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION LYING WITHIN THE FOLLOWING DESCRIBED
PROPERTY:

 

THE STATION GROUNDS AT OLD BENGAL, ORIGINALLY BRISTOL; SITUATED IN THE SOUTH
ONE-HALF OF THE SOUTHEAST ONE-QUARTER OF SECTION 8, IN THE SOUTHWEST ONE-QUARTER
OF THE SOUTHWEST ONE-QUARTER OF SECTION 9 AND IN THE NORTHWEST ONE-QUARTER OF
THE NORTHWEST ONE-QUARTER OF SECTION 16, TOWNSHIP 5 NORTH, RANGE 13 EAST, BEING
2 STRIPS OF LAND, EACH 100 FEET IN WIDTH BY 2600 FEET IN LENGTH, CONTIGUOUS TO
AND ON THE NORTHERLY AND SOUTHERLY SIDES OF THE 200 FOOT RIGHT OF WAY AND
EXTENDING FROM A LINE AT RIGHT ANGLES TO THE MAIN TRACK THROUGH ENGINEER’S
STATION 4518 PLUS 50 SOUTH 54º 39’ EAST 2600 FEET TO A LINE AT RIGHT ANGLES TO
THE MAIN TRACK THROUGH ENGINEER’S STATION 4492 PLUS 50.

 

ALSO EXCEPTING THEREFROM THAT PORTION LYING WITHIN THE 200 FOOT WIDE STRIP OF
LAND DESCRIBED IN THE DEED TO THE CALIFORNIA, ARIZONA AND SANTA FE RAILWAY
COMPANY DATED MAY 29, 1913 RECORDED APRIL 16, 1914 IN BOOK 548 PAGE 29 OF DEEDS.

 

PARCEL 3: (0556-271-16-0-000)

 

THAT PORTION OF THE SOUTH ONE-HALF OF THE SOUTHEAST ONE-QUARTER OF SECTION 9,
TOWNSHIP 5 NORTH, RANGE 13 EAST, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE SOUTH LINE OF SAID SECTION 9, 167 FEET WEST FROM THE
SOUTHEAST CORNER OF SAID SECTION 9; THENCE NORTH 52º 34’ WEST 1650 FEET; THENCE
SOUTH 25º 51’ WEST 1114.4 FEET TO A POINT IN THE SAID SOUTH LINE OF SECTION 9;
THENCE EAST, ALONG SAID SOUTH LINE 1795.1 FEET TO THE POINT OF BEGINNING.

 

PARCEL 4: (0556-271-15-0-000)

 

THAT PORTION OF THE SOUTHWEST ONE-QUARTER OF THE SOUTHEAST ONE-QUARTER AND OF
THE SOUTHEAST ONE-QUARTER OF THE SOUTHWEST ONE-QUARTER OF SECTION 9, TOWNSHIP 5
NORTH, RANGE 13 EAST, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE NORTHERN RIGHT OF WAY LINE OF SAID RAILWAY COMPANY,
100 FEET NORTHERLY FROM AND AT RIGHT ANGLES TO THE CENTER LINE OF SAID RAILWAY
COMPANY’S TRAIN TRACK, AT ENGINEER’S STATION 4495 PLUS 25.7; THENCE NORTH 28º
55’ EAST, 1132.4 FEET; THENCE SOUTH 47º 34’ EAST, 1720 FEET, MORE OR LESS, TO
THE SOUTH LINE OF SAID SECTION 9; THENCE WESTERLY, ALONG SAID SOUTH LINE OF SAID
NORTHERN RIGHT OF WAY LINE, TO THE POINT OF BEGINNING.

 



A-19

 

 

PARCEL 5: (0556-271-14-0-000)

 

THAT PORTION OF THE SOUTH ONE-HALF OF THE SOUTHWEST ONE-QUARTER AND THE
NORTHWEST ONE-QUARTER OF THE SOUTHWEST ONE-QUARTER OF SECTION 9, TOWNSHIP 5
NORTH, RANGE 13 EAST, DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE NORTHERN RIGHT OF WAY LINE OF SAID RAILWAY COMPANY,
100 FEET NORTHERLY FROM AND AT RIGHT ANGLES TO THE CENTER LINE OF SAID RAILWAY
COMPANY’S MAIN TRACK AT ENGINEER’S STATION 4465 PLUS 25.7; THENCE NORTH 38º 39’
WEST, 2360 FEET, MORE OR LESS, TO A POINT IN THE WEST LINE OF SAID SECTION 9;
THENCE SOUTH, ALONG SAID WEST LINE, TO AN INTERSECTION WITH THE NORTHERN
BOUNDARY OF SAID RAILWAY COMPANY’S STATION GROUNDS AT OLD BENGAL; THENCE SOUTH
84º 39’ EAST, 759.4 FEET, MORE OR LESS, ALONG SAID NORTHERN BOUNDARY TO THE
NORTHEAST CORNER OF SAID STATION GROUNDS, 200 FEET, NORTHERLY AT RIGHT ANGLES
FROM THE CENTER LINE OF SAID RAILWAY COMPANY’S MAIN TRACK AT ENGINEER’S STATION
4492 PLUS 50; THENCE SOUTH 5º 21’ WEST, 100 FEET, ALONG THE EASTERLY BOUNDARY OF
SAID STATION GROUNDS, TO SAID NORTHERN RIGHT OF WAY LINE; THENCE SOUTH 84º 39’
EAST ALONG SAID RIGHT OF WAY LINE, 724.3 FEET TO THE POINT OF BEGINNING.

 

PARCEL 6: (0556-271-23-0-000)

 

ALL OF SECTION 17, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

PARCEL 7: (0556-251-03-0-000)

 

ALL OF SECTION 21, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN
THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL
PLAT THEREOF.

 

PARCEL 8: (0556-251-11-0-000)

 

SECTION 29, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 9: (0556-251-15-0-000)

 

SECTION 33, TOWNSHIP 5 NORTH, RANGE 13 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 10: (0556-251-10-0-000)

 

SECTION 29, TOWNSHIP 13 NORTH, RANGE 19 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 11: (0653-011-15-0-000)

 

SECTION 33, TOWNSHIP 4 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 12: (0558-151-14-0-000)

 

THAT PORTION OF SECTION 33, TOWNSHIP 6 NORTH, RANGE 13 EAST, SAN BERNARDINO
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF ON FILE IN THE DISTRICT LAND OFFICE, LYING NORTHERLY OF
THE STATE HIGHWAY.

 

PARCEL 13: (0558-151-15-0-000)

 

THAT PORTION OF SECTION 33, TOWNSHIP 6 NORTH, RANGE 13 EAST, SAN BERNARDINO
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF ON FILE IN THE DISTRICT LAND OFFICE, LYING SOUTHERLY OF
THE STATE HIGHWAY.

 



A-20

 

 

PARCEL 14: (0556-271-22-0-000)

 

SECTION 16, TOWNSHIP 5 NORTH, RANGE 15 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

EXCEPTING THEREFROM THOSE CERTAIN STRIPS OF LAND FOR RAILWAY PURPOSES AND
STATION GROUNDS DEEDED TO CALIFORNIA, ARIZONA AND SANTA FE RAILROAD COMPANY BY
DEEDS RECORDED NOVEMBER 26, 1913 IN BOOK 542 OF DEEDS, PAGE 1, AND MARCH 16,
1914 IN BOOK 548 OF DEEDS, PAGE 29.

 

ALSO EXCEPTING THEREFROM ALL COAL, OIL, GAS AND OTHER MINERAL DEPOSITS, TOGETHER
WITH THE RIGHTS TO PROSPECT FOR, MINE AND REMOVE THE SAME, ACCORDING TO THE
PROVISIONS OF SAID ACT OF JUNE 1, 1938 AS RESERVED IN THE PATENT FROM THE STATE
OF CALIFORNIA, RECORDED JULY 28, 1958, IN BOOK 4564 PAGE 100 OF OFFICIAL
RECORDS.

 

PARCEL 15: (0656-111-18-0-000)

 

SECTION 13, TOWNSHIP 9 NORTH, RANGE 17 EAST, SAN BERNARDINO MERIDIAN, IN THE
COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT
THEREOF.

 

PARCEL 16: (0556-311-04-0-000)

 

ALL OF SECTION 22, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

PARCEL 17: (0556-311-09-0-000)

 

ALL OF SECTION 27, TOWNSHIP 5 NORTH, RANGE 14 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

PARCEL 18:

 

INTENTIONALLY OMITTED

 

PARCEL 19:

 

INTENTIONALLY OMITTED

 

PARCEL 20: (0556-341-02-0-000)

 

PARCEL 2 OF PARCEL MAP 10131, IN THE COUNTY OF SAN BERNARDINO, STATE OF
CALIFORNIA, AS PER PLAT RECORDED IN BOOK 108, OF PARCEL MAPS, PAGE 55, RECORDS
OF SAID COUNTY.

 

PARCEL 21: (0558-171-16-0-000)

 

THE EAST 1/2 OF THE SOUTH 1/2 OF THE SOUTHEAST 1/4 OF SECTION 36, TOWNSHIP 6
NORTH, RANGE 13 EAST, SAN BERNARDINO BASE AND MERIDIAN, ACCORDING TO GOVERNMENT
SURVEY, RECORDS OF SAID COUNTY.

 

PARCEL 22: (0558-181-21-0-000)

 

THAT PORTION OF THE SOUTHEAST 1/4 OF SECTION 31, TOWNSHIP 6 NORTH, RANGE 14
EAST, SAN BERNARDINO BASE AND MERIDIAN, LYING SOUTH OF THE SOUTH LINE OF ROUTE
66, OF SAID COUNTY, AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 



A-21

 

 

BEGINNING AT THE SOUTHEAST CORNER OF AFOREMENTIONED SECTION 31; THENCE NORTH 1º
09’ 15” WEST, ALONG THE EAST LINE OF SAID SECTION, 1118.69 FEET TO THE SOUTH
LINE OF ROUTE 66 AS DESCRIBED IN THAT CERTAIN QUITCLAIM DEED FROM MELVANE
CHAMBLESS TO THE STATE OF CALIFORNIA, RECORDED IN BOOK 594 PAGE 279, OFFICIAL
RECORDS; THENCE ALONG SAID SOUTH LINE SOUTH 88º 42’ 45” WEST 2,648.78 FEET TO A
POINT ON THE WEST LINE OF SAID SOUTHEAST 1/4 OF SECTION 31; THENCE SOUTH 1º 14’
08” EAST 1,043.56 FEET ALONG SAID WEST LINE TO THE SOUTH 1/4 CORNER OF SAID
SECTION 31; THENCE ALONG THE SOUTH LINE OF SAID SOUTHEAST 1/4 SOUTH 89º 39’ 43”
EAST, 2,648.12 FEET TO THE POINT OF BEGINNING.

 

PARCEL 23: (0558-181-21-0-000)

 

THAT PORTION OF THE SOUTHEAST 1/4 OF SECTION 31, TOWNSHIP 6 NORTH, RANGE 14
EAST, SAN BERNARDINO BASE AND MERIDIAN, LYING NORTH OF THE NORTH LINE OF ROUTE
66 WHICH HIGHWAY IS 200 FEET WIDE AND MORE PARTICULARLY DESCRIBED IN THAT
CERTAIN QUITCLAIM DEED FROM MELVANE CHAMBLESS TO THE STATE OF CALIFORNIA,
RECORDED IN BOOK 594 PAGE 279, OFFICIAL RECORDS.

 

PARCEL 24: (0558-181-05-0-000)

 

THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER OF THE NORTHEAST QUARTER OF
SECTION 31, TOWNSHIP 6 NORTH, RANGE 14 EAST, OF THE SAN BERNARDINO BASE AND
MERIDIAN, CONTAINING 10 ACRES MORE OR LESS.

 

PARCEL 25: (0645-061-15-0-000)

 

ALL OF SECTION 16, TOWNSHIP 3 NORTH, RANGE 18 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM ALL MINERALS AND MINERAL DEPOSITS, INCLUDING, BUT NOT
LIMITED TO, OIL AND GAS, OTHER GASES, INCLUDING, BUT NOT LIMITED TO,
NONHYDROCARBON AND GEOTHERMAL GASES, OIL SHALE, COAL, PHOSPHATE, ALUMINA,
SILICA, FOSSILS OF ALL GEOLOGICAL AGES, SODIUM, GOLD, SILVER, METALS AND THEIR
COMPOUNDS, ALKALI, ALKALI EARTH, SAND, CLAY, GRAVEL, SALTS AND MINERAL WATERS,
URANIUM, TRONA, AND GEOTHERMAL RESOURCES, TOGETHER WITH THE RIGHT OF THE STATE
OR PERSONS AUTHORIZED BY THE STATE TO PROSPECT FOR, DRILL FOR, EXTRACT, MINE AND
REMOVE SUCH DEPOSITS OR RESOURCES, AND TO OCCUPY AND USE SO MUCH OF THE SURFACE
OF THE LANDS AS MAY BE NECESSARY THEREFROM, AS RESERVED BY THE STATE OF
CALIFORNIA IN PATENT RECORDED JUNE 4, 1996 AS INSTRUMENT NO. 19960197383 OF
OFFICIAL RECORDS.

 



A-22

 

 
PARCEL 26: (0659-241-03-0-000)

 

ALL OF SECTION 16, TOWNSHIP 10 NORTH, RANGE 21 EAST, SAN BERNARDINO BASE AND
MERIDIAN, IN THE COUNTY OF SAN BERNARDINO, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF.

 

EXCEPTING THEREFROM ALL MINERALS AND MINERAL DEPOSITS, INCLUDING, BUT NOT
LIMITED TO, OIL AND GAS, OTHER GASES, INCLUDING, BUT NOT LIMITED TO,
NONHYDROCARBON AND GEOTHERMAL GASES, OIL SHALE, COAL, PHOSPHATE, ALUMINA,
SILICA, FOSSILS OF ALL GEOLOGICAL AGES, SODIUM, GOLD, SILVER, METALS AND THEIR
COMPOUNDS, ALKALI, ALKALI EARTH, SAND, CLAY, GRAVEL, SALTS AND MINERAL WATERS,
URANIUM, TRONA, AND GEOTHERMAL RESOURCES, TOGETHER WITH THE RIGHT OF THE STATE
OR PERSONS AUTHORIZED BY THE STATE TO PROSPECT FOR, DRILL FOR, EXTRACT, MINE AND
REMOVE SUCH DEPOSITS OR RESOURCES, AND TO OCCUPY AND USE SO MUCH OF THE SURFACE
OF THE LANDS AS MAY BE NECESSARY THEREFROM, AS RESERVED BY THE STATE OF
CALIFORNIA IN PATENT RECORDED JUNE 4, 1996 AS INSTRUMENT NO. 19960197382 OF
OFFICIAL RECORDS.

 

PARCEL NO. 27: (0556-271-27, 0556-271-29, 0556-271-30 & 0556-271-31)

 

THE SOUTHERLY 25 FEET OF THAT CERTAIN SOUTHERLY 100 FOOT WIDE BY 2600 FOOT
LENGTH STRIP OF LAND LYING IN THE SOUTHWEST QUARTER OF SECTION 9, AND IN THE
SOUTHEAST QUARTER OF SECTION 8, AND IN THE NORTHWEST QUARTER OF SECTION 16, AND
IN THE NORTHEAST QUARTER OF SECTION 17, ALL IN TOWNSHIP 5 NORTH, RANGE 13 EAST,
OF THE SAN BERNARDINO MERIDIAN, DESCRIBED AS "STATION GROUNDS AT OLD BENGAL" IN
THAT CERTAIN INDENTURE DATED MAY 29, 1913, CONVEYING LANDS TO THE CALIFORNIA,
ARIZONA AND SANTA FE RAILWAY COMPANY (PREDECESSOR IN INTEREST TO THE ATCHISON,
TOPEKA AND SANTA FE RAILWAY COMPANY, BY DEED RECORDED IN BOOK 548 AT PAGE 29,
DEED RECORDS OF SAN BERNARDINO COUNTY, CALIFORNIA.

 

 

 

A-23



 

 



